 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 1 of 88 PageID #: 21
                                                    M
21-CV-703             UNITED       STATES     DISTRICT    COURT
                                                                            FMED
                                                                           IN CLERKS
                                                                     U.S. DISTRICT   OFFICE
                                                                                   COURT E.D.N.Y
DONNELLY, J.
                     EASTERN
                                       FOR
                                   DISTRICT
                                              THE
                                               OF   NEW    YORK
                                                                    * FEB 0 3 2021 ★
                                                                     BROOKLYN OFFICE


  LORENZO McGriff,
                            Petitioner,



                   -Against-                                      F"3 oj 2021    i
 Readon, SUPERINTENDENT
                                                             PRO SE OFFICE
 Marcy      Correctional    Facility,
                             Respondent




                       BRIEF FOR PETITIONER TO BE
                       SUBMITTED iIN SUPPORT OF
                       WRIT OF HABEAS CORPUS ON
                       BEHALF OF Lorenzo McGriff,
                       Petitioner - Pto-Se




The Pro-Se Office
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
  225 CADMAN PLAZA EAST
BROOKLYN , NEW YORK        11201
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 2 of 88 PageID #: 22


                                 TABLE OF CONTENT




 Title                                                                  Page(s)

 Brief Cover                                                             i
 Affidavit of Service By Mail                                            ii
Rule 30, 28 U.S.C.A. Statement                                           1
Preliminary Statement                                                    2
Question Presented                                                       3
Statement of Facts                                                  a    4

The Trial- Jury Selection and Batson Challenge                           5-7
The People's Case                                                        8
The Defense Case- Petitioner's Testimony                                 13
Cross- Examination                                                       15

EMT Testimony/ Defense Attempt To call Nicole McGriff ...                17
Summations                                                               18
Jury Instructions, Deliberation and Verdict                              21
Defense Motion to Set Aside Verdict- Petitioner's back-
round and Sentencing                                                     23
GOUND: 1 / Standard of Review: Trial Court's Improper
Jury Instruction and Trial Counsel's Ineffective Assistance
During Critical stage of Proceeding                                      27
Meeting Standard of Review                                               31
Standard of Review- New York's Contemporaneous Objection
Rule, CPL § 470.05                                                       38

Issue/ The State Court Ruling                                            39
Standard for Determining the Adequace of Stae Ground           of

Decision                                                                 42

GROUND: 2 / Standard of Review: Weight of Evidence Element-
Based Review Legal Sufficiency Challenge                    48
Meeting Standard of Review                                              50
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 3 of 88 PageID #: 23




Title                                                               Page(s)


GROUND: 3 / Standard of Review: Prosecutorial Misconduct/Meet
ing Standard of Review                                                59
GROUND: 4 / Standard of Review: Prosecutor's Misconduct En-
terjecting Urasupported, uncharged Theory of Crime, Creating
Impermissible Duplicity                                               68
Evidentiary Claim:                                                    71
GROUND: 5 / Standard of Review: The Court Erred when it Ex
cluded as "Collateral" Petitioner's Wife's Testimony/ Meet
ing Standard of Review                                                73
Legal Standard                                                        73
GROUND: 6 / Standard of Review: Court's Error Denying
Counsel's Batson Application/ Meeting Standard of Review . 80
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 4 of 88 PageID #: 24




 Lorenzo McGriff,
                       Petitoner,

                                               AFFIDAVIT              OF        SERVICE BY MAIL

              -Against-



 Readon, SUPERINTENDENT
 Marcy Correctional Facility
                      Responent

 STATE OF NEW YORK)
 COUNTY OF ONIDA  )SS.:




       I Lorenzo NcGriff, being duly sworn depose and says:
I am the Petitioner, Pro-Se, in the above-captioned action.
Following the below indicated date of notarization, I served                                by
mail, 1 original and 2 copies of the annexed Habeas Corpus Peti
tion Upon:




                         The Pro-Se Office
                    UNITED    STATES      DISTRICT COURT
                    EASTERN    DISTRICT          OF NEW YORK
                          225 Cadman Plaza East
                    Brooklyn, New York,                11201
At the Above Noted Address.                 DAVID E. JOHNSON
                                       Notary Public in the State of New York
                                    QufeliflftO in Oneida Counw 01
sworn To Before Me on This                                                             , ect.,


O- day of tiaiL// ::: 7 , 2020                                 di^orenzo McGriff
                                                                marcy.Correction
                                                                Facility ^ox 3600
          tary PdJyiic                                          Marcy, NY 13403
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 5 of 88 PageID #: 25




                              UNITED   STATES     DISTRICT     COURT
                                            FOR    THE
                             EASTERN   DISTRICT    OF    NEW   YORK




  Lorenzo McGriff.

                              Petitioner,




                -Against-




 Eeadon,    SUPERINTENDENT
 Marcy Correctional Facility
                         respondent.




                                RULE   30, 28 USCA. STATEMENT




     1. The indictment number in the state court was 6248/2015.
     2. the full names of the original parties were People of the
state of New York Against Lorenzo McGriff. The parties are              now
Lorenzo McGriff against Readon, Superintendent Marcy Correctional
facility.

     3. This action was commenced in Supreme Court, Kings County.
     4. It was commenced by the filing of an indicment on August
19, 2015.
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 6 of 88 PageID #: 26


            5. This petition seeking habeas corpus'relief is from             a
  judgment convicting petitioner, after a jury trial, of             second-
  degree assault.

           6. This petition seeking relief is from a judgment               of
 conviction rendered January 20, 2017,
           7. Petitioner is requesting to proceed as a Poor-Person
 and for assignment of counsel, to assist with the perfection               of
 the issues at bar present upon this petition. The appendix method
 is not being used.



                          PRELIMINARY    STATEMENT




            Petitioner Lorenzo McGriff seeks habeas Corpus relief
 from a January 20, 2017 judgment of the Supreme court,                kings
 county, convicting him, after a jury trial, of second-degree
assault( P.L. 120.05[2]), an sentencing him to 7 years in prison
to be followed by 5 years of post-release supervision ( Cyrulink,
J., at trial and sentence).

           The Appellate Division Second Department affirm              his
conviction by Decision & Oreder, dated September 18, 2019 and the
New York Court of Appeal, Second-Department denied Leave               on

11/27/2019 (DiFiore, Ch, J. )
            Petitioner, declair that his custody is in violation
of the Constitution, Laws and treayies of the United States,             as
the result of this conviction. 28 U.S.C. § 2254(a).
            Petitioner had no co-defendants at trial. He is cur
rently incarcerated pursuant to the judgement.
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 7 of 88 PageID #: 27



                            QUESTION    PRESENTED




       Whether the state court's invoking procedural rules in deny
ing Petitioner's appeal, " contrary to, or involved an unreason
able application of clearly established federal law "or base on
an unreasonable determination of facts in light of the            evidence
presented in the state court proceedings ?" 28 U.S.C. §§ 2254(d)-
(2006).
  Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 8 of 88 PageID #: 28




                                STATEMENT   OF   FACTS




 Introduction



       Petitioner Lorenzo McGriff, a married, middle-aged man              on
 his lunchtime break from his job as a peer specialist               working
 with the mentally ill, was walking around the block in            downtown
 Brooklyn when Mohammed Khalifa a stranger, elbowed him in               the
 collarbone. When petitioner pushed him away, Khalifa called            pet
 itioner, an African American a " fucking nigger " and a " slave
  and threatened to " kick [his] ass          Petitioner, retreated, but
 Khalifa followed him across the street and down the block.              And
when petitioner, winded from trying to get away, perceived              that
Khalifa had picked up a brick from a contruction site and                was
swinging it at him, petitioner jabbed Khalifa five times with                a
sharp instrument in an effort to make him drop his weapon.             Pet
itioner then fled the scene, with Khalifa still in pursuit.
Khalifa was then picked up by EMTs, and proceeded to call              them
                  " bitches ". khalifa eventually required sedation
to be treated. Hospital records revealed that Khalifa tested pos
itive for cocaine. Khalifa did not testify at trial; Petitioner ,
who did testify, raised a justification defense premised                 on
Khalifa's aggressive, abusive, and apparently drug-fueled behav
ior.
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 9 of 88 PageID #: 29


         During jury selection, the people exercised 9 out of                11
  peremptory    challenges against black members of the panel.            The
  court denied petitioner's objection to these strikes, ruling that
  he had not made a prima facie case of racial motivation.

         Both at trial and during summation, the prosecutor           called
 petitioner a liar and embellisher, and asked, among other things,
 why he failed to preserve the weapon Khalifa had menaced him with
 The prosecutor also argued at summation that even if petitioner
 was initially justified in using force, he may have             " chased "
 Khalifa, negating his justification defense.
         the jury ultimately acquitted prtitioner of              attempted
 first-degree assault but convicted him of second degree assault .
 Although the court was presented evidence that petitioner,                  a
 family man with a full-time job, suffered from.rbipoiarc'disorder."-
 and previously undiagnosed-post-traumatic stress disorder, connec
 ted to a debilitating injury he suffered as a child, the court im
 posed the maximum 7-year sentence.
The Trial

    Jury Selection and Batson Challenge

          Round 1

       At the end of the first round of jury selection, the            pro
secutor exercised peremptory challenges against panelists Ashley
Dun and Khandija Barrow, both of whom were black (J. 121, 283),^
During defense counsel's questioning, Dunn had indicated that she
looked for consistency in witnesses and, along with Barrow,             an
swered affirmatively when asked "would you stick by what you be
lieve in? (j, 108, 112). Both Dunn and Barrow provided biograph
ical information, such as neighborhood and job, during the court'
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 10 of 88 PageID #: 30


 initial voir dire; neither was questioned by the prosecution (J.
 72-73, 88- 99).

       Eight jurors were seated from the first roun, three of whom

 were identified as black by the prosecutor. Among the non-black

 jurors seated were Sean McGuinness, who had prior theft convic

 tion; and Morley Bland, who was a crime victim, had served on

 both a criminal and civil jur had volunteered previously for                 a
 public defender, and revealed that she experienced unpleasant in
 teraction with people on the street "[a]ll the time" (J.79, 85
 86, 94-95, 106, 121-22, 285).



       Round 2




       At the end of the second round, the prosecution struck pan-
lists Gerard Philip, Andrea Solstad, and Puline Stewart, who were
black and Tara cascone, who was white (j. 196-98, 200, 283).
Slstad, who related a story about subway harassment, earlier            had
been challenged unsuccessfully by the prosecution for cause (J,
152-53, 167, 181-84, 189-90, 198-99). Outside of providing neigh
borhood, family, and work biographical details, neither Stewart
nor Philip spoke during questioning, except for when Philip             an
swered defense counsel's question about the meaning of the             pre
sumption of innocence(j. 135, 144-45, 158-59, 186). Cascone             had


1 Citations prefixed by J refer to jury-selection minutes; "H"
to minutes of the post-trial hearing held on January 17, 2017, an
"S" to sentencing minutes. Unprefixed citation refer to Volume II
of the trial minutes. All cited documents are contained in              the
Supreme Court file, except for the pre-sentence report ("PSR")
which is submitted her under separate cover.
  Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 11 of 88 PageID #: 31


   reported being a recent victim of theft (j. 151).
          Two jurors were ultimately seated from this second            round.

   One was black, and both had been engaged by the prosecutor               dur

   ing questioning (j. 169-72, 202, 285-86).


                 Round 3

          At the end of the third and final round of jury selection ,
   the prosecution struck panelists Yvonne Best, Melina Grant,              and

   Marlene Laplante- all black- and panelisit Glen Mendez, who              was
   identified by the defense as black (j. 275-77, 280. 284-85).    A
   single white panelist, Elyse Barton, was also struck (J. 281,285)
        Of the struck black panelists. Grant had been asked               only
   ppeliminary biographical questions by the court, while Best              had
  told the prosecutor that she would have "[n]o problem" evaluating
  the case even if the complainant did not testify, and Laplante
described herself as "very emotiomal" (j. 213-15, 255, 259-60).
Panelist Mendez asked the prosecutor why the compainant would not

be present, but also agreed to follow the court's             inBtructions

about the complainant's absence (J. 258-60).



              Batyson Challenge

        After the selection of the final alternate,               ,defense
counsel made a batson challenge, contending that out of 11            total
peremptory challenges, the prosecution had used 9 to strike black

panelists and only 2 to strike white panelists (J. 282-85)?
Defense counsel observed that neither Barrow nor Dunn, the first-
round panelists, had made "any statements during voir dire            ...
one way or the other"(j. 283). Of the second-round panelists
lists Philip and Stewart "said virually nothing during voir dire"

                                       7
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 12 of 88 PageID #: 32


    although counsel acknowleged Solstad's discussion about being            a
    crirr= victim (j. 283). With regard to the third round,         defense
    counsel noted that 4 of the prosecution's 5 strikes had            been

    agaiist black panelists (j. 284-85), When the court observed that

    panelist Mendez might be Hispanic rather than black, defense coun
 sel disagreed, and the court did not, comment further.(j. 284). In
 closing, defense counsel observed no apparent race-neutralreasons
 for the "pattern" of strikes against black panelists other            than
 Solstad, which led ultimately to a majority-Caucasian jury (J,285
         In a short response, the prosecutor labeled "presumptive"
and "unfair" the allegation of a majority-Caucasian, saying that
"we don't probably know half the race of people seated" (j, 285 -
86). He pointed to 5 seated jurors that either were black or that
he "believe[d]" were black, as well as at least one of the              al
ternates, and commented that he had "no idea" of panelist Solstad
's ethnicity (j, 285-86). the prosecutor nevertheless represented
that he would "meet [his] burden" if the court found a             pattern
(J.286).

        The court summarily denied the Batson application,          ruling
that "across the board I do not find a pattern" (j.286).
        The People's case$

        Shortly after l:oo P.M. on August 11, 2015, security camera
footage showed petitioner, an AfricanAmerican man, walking           along
a street in downtowp Brooklyn, followed by Mohammed Khalifa (Peo-



2
    Dfense counsel referred to 10 peremptory callenges, contending
that panelist Nelson was deprived of a seat on the main jury, but
Nelson was not challenged until the main jury had already    been
cjosen (J. 207, 278, 280, 284).
                                       8
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 13 of 88 PageID #: 33


 pie's EX. 2 [security footage]). When petitioner crossed                  the
 street into busy traffic, Khalifa continued to follow him (id, at
 1:07:23). Blocked by a construction site from reaching the              side
 walk, petitioner resumed walking on the street itself (Id. at 1:0
 7:30). Upon reaching the same construction site a few moments be
 hind petitioner, Khalifa bent over and appeared to pick something
 up from the ground and wrap it in some clothing, which                  swung
 back and forth in his hand as he continued to follow petitioner

(Id. at 1:07:33-40).

       A few moments later, petitioner turned around and               charged

forward, causing Khalifa to back up (id. at 1:07:37-46).                   The
men began to scuffle and argue. As Khalifa repeatedly approached

petitioner, Petitioner both told and gesturted at khalifa to "get
away" from him, and asked if Khalifa was going to "keep on saying
what [Khalifa] was saying" (Janelle Toribio [eyewitness]: 4-6, 23
-24; kadesha Guy[eyewitness]: 33-34; Ashley Reyes [eyewitness] :
112-13).

      Although petitioner and Khalifa eventually moved out                the

frame of the security footage, a cell-phone video taken            /       by

kadesha Guy, a passenger in a nearby car, captured petitioner and

Khalifa arguing in the street, with Khalifa holding somethingthat

was swining back and forth and petitioner alternately reteating

and moving forward (People's Ex. 7 [cellphone footage] at.00-10).
Khalifa continued to advance on petitioner (Toribio: 6-7).               Pet
itioner then thrusted at Khalifa three times with a sharp instru

ment, and someone in the car yelled "he's stabbin'him" (Guy: 35,
39-40, 60; Peoples's Ex. 7 at 12-25), A photograph extracted from
the cell-phone video showed petitioner holding Khalifa's               arm in

                                        9
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 14 of 88 PageID #: 34


 his left hand and a short, sharp instrument in his right,            while
 Khalifa held what appeared to be an article of clothing (People's
 Ex. 8 [cell-phone still]).
       The two men were not in the frame of either video for about

 20 seconds, at which point petitioner reappeared on both record

 ings, running down the street (People's ex. 2 at 1:08:31-38; peo
 ple's Ex. 7 at .38-42).
       two witnesses and a recording of a 911 call were presented

 at trial tp fill that 20-second time gap. According to             Janelle

 Toribio, who was standing about 7 feet away, Khalifa clung               to

 petitioner and, after an additional struggle in which the           caree

 ned into a car, both men entered an empty, under-construction

storefront, where they remained for "[mjaybe a minute, not             very
long" (8-9, 12-14, 24:; People's EX. 4 [street photograph]).           When
petitioner emerged, he pocketed a knife (which Toribio had .            not
previously seen) before running down the street(14-17, 27). Bleed
ing from the head, Khalifa exited the storefront, screamed "I            am

still alive", and ran after petitioner (14-15, 17, 28).
      Ashley Reyes was focusing her attention on a potential cli

ent when she became aware of petitioner and Khalifa arguing about
8 to 15 feet away from her (109-10, 112-13, 120; Poeple's Ex, 5)^
They ran towards her and she moved out of the way (112,114,116).
She testified that petitioner, whom she described as "profession

ally dressed" with a "vest and button up outfit" or a "suit"            al
though petitioner was actually wearing jeans and a beige .shirt
was holding a knife and "chasing after" the "yelling" Khalifa,who
se head and chest were already injured (112-17, 119-20; People's


                                     10
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 15 of 88 PageID #: 35


 Ex. 10 [post-arrest photograph]). Unlike Toribio, Reyes testified
 that petitioner attacked Khalifa as khalifa "fell into" the store
 front, which was behind her and occupied, not empty (114, 116 -17
 120). Petitioner, "in the suit", then "came out and ran away",and
 Khalifa emmerged shortly afterwards; Khalifa, yelling, tried             to

 run in the same direction (117-22).

       neither Reyes nor Toribio saw anything in Khalifats             hands
 during the encounter, although Toribio was initally uncertain

(Toribio: 8, 16, 25, 30; Reyes: 117-18, 120-21). Guy who was near
 er, did not recall seeing Khalifa holding any "object" or "kinds
 of weapon", but thought that Khalifa was holding something-            how
 ever, she was "not sure what it was" (49). Guy also recalled that
as petitioner ran away. Khalifa followed him, running in the same
direction a few mintues later (41, 44-45, 51).
      The people also played a 911 recording for the jury.    The
caller said a man "chased another guy who stabbed him"* and that
both men had "just ran down Schermerhorn" Kevin Hayes [NYPD tech
nician]: 125-29; People's Ex. 11 ]911 call]).

       Officer Caleb Louard arrived at the scene and was directed

by a series of pointing passersby to an intersection about                 6

city blocks away. There, he discovered Khalifa, who was             walking

but laboring and bleeding from "what appeared to be ...                stab

wounds" to his head, torso, and arm (Louard: 61-67, 101-06). kha
lifa "seemed determined to continue walking" and did not "immedi
ately" heed Louard's direction to stop and get down, but he even-



3During Reyes's testimony, EEe court sustained four objection            to
editorializing comments in her answers (115-16, 118-19, 122).



                                       11
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 16 of 88 PageID #: 36



 tually complied and pointed south (Louard; 67-69).
       Louard and another officer discovered petitioner one            block

 away, down on the ground behind a parked minivan. Louard           testifi
 ed that he had not ordered petitioner to the ground and did             not

 recall hearing    another officer do so (Louard: 69-72, 76, 89-90 ;
 People's EX. 9 [arrest footage]). According to Louard, petitioner
 tried to stand and did not "immediately give both of his armsupon

 request" to be handcuffed, but Louard was unsure about whether he

 had asked petitioner to show his hands (72-73, 91, 95).
       Louard searched petitioner and did not find a weapon.           Pet-

 tioner, who was 6'1" and about 300 pounds, was uninjured (Louard:
 73, 77-78).
       Khalifa was taken to the hospital (Louard: 80). Medical re
cords described Khalifa as "combative", "highly uncooperative",
"extremely verbally belligerent and threatening", and "severely
agitated" (People's EX, 1 at 3-4, 7 [Medical Records]). They            re
counted Khalifa standing up on the stretcher and "scream[ing] out
religious statements" even as he was bleeding, to the point            that

he required "sedat[ion]" in order to be treated for his wounda,
and was intubated to "protect staff and patient" (Id. at 3-8. 10-
11). After testing positive for cocaine. Khalifa signed            himself
out against medical advice while "threaten[ing] bodily harm"             to
the staff, and had to be ecorted out of the hospital by security
(id. at 2, 25, 53) never to be seen again.




                                       12
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 17 of 88 PageID #: 37




 The Defense Case


      Petetioner's Testimony



        Petitioner was a Brooklyn-born man in his mid-40s, married
 with two adult sons, who sufffered from diabetes and was a            heavy
 smoker (159, 164, 174, 198). Petitioner, who agreed he had               one
 prior felony conviction, testified that at the time of the inci
 dent, he worked as a forensic peer specialist at an office                on
 Baltic Street in Brooklyn, assisting persons diagnosed with            Axis
 1 psychiatric disorders (159-61, 164, 167, 174, 199, 262).
       Petitioner was in the midst of his daily lunchtime               walk
 around the block when, on busy Joraelraon Street near Brooklyn Law
 School, he encountered Khalifa (161-63, 201). As the two men pass
ed each other. Khalifa suddenly "lift[ed] his elbow up" and "jam
med it ... in[to] [petitioner's] collarbone" (162). "[Sjtartled','
petitioner shoved Khalifa away from him(162, 172, 202).
       Khalifa "growl[ed] ... you fucking nigger" and started             to
"rant and rave", calling petitioner a "slave and threatening              to
"kick [his] ass" (162-63). When petitioner walked away. Khalifa
ran up behind him and shouted, "Motherfucker. Where the fuck             you
going?" (163).

       Accustomed to working with people suffering from mental ill
ness, petitioner "notice something was off" about the"drool[ing]"
Khalifa and his "erratic" body language (163, 172). Petitioner
reasoned that "you encountered all kinds of things" on the street

                                       13
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 18 of 88 PageID #: 38


 including "sick people", so he resolved to "walk away" from            what
 appeared to be "more than a rational situation", hoping Khalifa
 would lose interest once petitioner created distance (173-74).

 Petitioner crossed the street, at one point running at "top
 speed" into heavy traffic, in an attempt to lose Khalifa, to att
 ract police attention if necessary, and eventually to return               to
 his office (163-64, 172-75).
            But Khalifa continued to follow, "yelling" and          "rant
 ing" slure like "[y]ou nigger" and "[t]ake your ass back                   to
 Africa" (163-64, 172,75, 204). Petitioner saw no police he could
 flag down(188). After turning the corner onto the street captured
 by surveillance footage, petitioner slowed because, as an            over
 weight smoker, he had to "catch [his] wind"(164, 229).
      Turning around, petitioner saw that Khalifa had wrapped               a
brick or rock in a shirt he was carrying, and was leveraging             it
to swing at petitioner (164-65, 182). believing he was in danger
of imminent attack, petitioner tried to grab Khalifa's arm,             and
then jabbed Khalifa with a wire stripper tool, not a knife (165-
67, 182-84, 195-96, 219), petitioner tried to aim low, in                an
attempt to get Khalifa to stop, but Khalifa did not retreat              or

initially drop the brick (166-67).
      The two men "tussle[d]", causing Khalifa to drop the brick
and stummble into a nearby construction site, which petitionerdid
not recall entering himself; believing Khalifa was no longer              a
threat, petitioner then dropped the wire stripper and ran            away,




                                      14
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 19 of 88 PageID #: 39


 "adrenaline ... high," before eventually slowing to a walk (167-
 68, 184-85, 190). petitioner denied chasing Khalifa during the en
 counter(232-33).

 Petitioner identified on surveillance video where Khalifa picked

 up the brick and whirled it at him (182-83, 270-71). In the             cell
 phone video, petitioner also identified a "rock in the sweater"

 dangling from Khalifa's hands, and said that petitioner grabbed
 khalifa's hands "because [Khalifa] is trying ... to swing it"
 (187). Petitioner pointed out moments on the cell-phone video
 where he tried to turn around and walk away (188).
        Once away from the scene, petitioner intended to take                a

 back route to his office, but realized Khalifa was still yelling
 and in pursuit, although at enough of a distance that petitioner
 could not hear the words (167-68, 180, 189-()). Petitioner didnot
 want to "bring this to [his] job", so he "zigzag[ged]" in                an
attempt to lose Khalifa and find authorities who could help              him
(168, 175, 207, 253), Petitioner then heard the police behind him
and testified that officer Louard ordered him to get on                  the
ground, denying that he resisted arrest (168-69, 190-94).

             Cross-Examination

       during cross-examination, the prosecutor questioned           petit
ioner's story about Khalifa's wielding a brick or rock. Petit
ioner was "the only person that has come in court [and]                said
[Khalifa] picked up a rock, right?" and the jury would have               to
"rely on" petitioner's testimony and "take [his] word for             that"
point (226, 238). The prosecutor also asked petitioner why he
didn t stay on scene" so that he could have the police "secure
the boulder so we have it at trial" (252).

                                      15
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 20 of 88 PageID #: 40



       The prosecutor also repeatedly questioned petitioner's test
 imony that the tool was a wire stripper and not a knife (216, 223
 and attepmted to get petitioner to admit it was a knife(255).
 Petitioner sometimes corrected the prosecutor's inquies about the

 "knife" (216, 223), but other times repeated "knife" in his             an
 swers (218-19, 262). The prosecutor asked petitioner why he             had
 not "Kept" it so he "could have show[n] it to the police",              and
 theorized that petitioner had disposed of the instrument "[b]e-
 cause it ha[d] the[complainant's] blood on it" (255).              Defense

 counsel's objection to this last comment was overruled (255-56).
       The prosecutor pressed petitioner about why he did not take
advantage of other purported "options" in the encounter,            for in
stance, the prosecutor asked if "[t]he only option you are            tell
ing everyone is to pull out the knife            stab him (222-23, 248)
and inquired about whether petitioner had warned Khalifa               that

petitioner "had a knife" (216). The prosecuotr also asked petit
ioner on five separate occasions why he did not call 911             (226,
251, 264), or otherwise "wait on the scene" for police to           arrive
and " have this man arrested" (248).
      With regard to petitioner's conduct after the encounter,the
prosecutor asked why he did not immediately return to his office,
suggesting that rather than trying to escape Khalifa,           petitioner
was trying to lose "the police"; petitioner answered that            there
were "no police to dodge" (207). the prosecutor attacked            petit
ioner claim that Khalifa continued to pursue him (207, 230, 257).




                                       16
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 21 of 88 PageID #: 41


        Finally, the prosecutor extensively questioned petitioner

 regarding his arrest, in part by asking him to comment on               the
 vedio recording(257-6l). Nothing the inconsistencies between pet
 itioner's testimony about being ordered to get on the ground            and
 Officer Louard's denial of that, the prosecoutor pressed petition

 er on whether Louard had "lied" in court (257-58).

       Only once did the prosecutor impeach petitioner over incon-

 sistenties with his grand jury testimony: Petitioner had told the

 grand jury he dropped the wire stripper on Boerum Street, but now

 testified he dropped it one block away on Court Street, at              the

 scene (249-50); People's EX. 12 [map]).
                EMT Testimony

Dominique Boyd, an EMT who treated Khalifa, testified that              Kha

lifa, was "verbally abusive and really aggressive", calling              her
and her black female partner "niggers and bitches", refusing              to
let the medical team touch him, "yelling and screaming," fighting
and "assault[ing]" the team, and refusing to allow his wounds             to
be dressed (281-87; Defense Ex. A [EMT report]). Khalifa                was
"swinging his arms around, trying to get us off of him" (288).
Another crew was called in order to sedate him so that he could

be treated and transported (284, 287; Defense Ex. A).

                 Dfense Attempts to Call Nicole McGriff

      When the defense attempted to call petitioner's wife,Nicole
McGriff, as a witness, the prosecutor challenged the relevance of

her testimony and asked for an offer of proof (276-77).            Defense

counsel explained that Nicole, petitioner's wife of 25              years,
would testify that petitioner carried around a wire stripper            be-


                                        17
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 22 of 88 PageID #: 42


 cause one of his hobbies was repairing speakers and other equip

 ment, and argued that her testimony was necessary because               the
 prosecutor "has been repeatedly calling [the tool] a knife" (277)
 the prosecutor responded that this proposed testimony was "col
 lateral" bcause            ^ wire stripper or knife could              be a
 "dangerous instrument", and alleged that "several times through
 out [petitioner] own testimony he refered to it as a knife" - al
 though the prosecutor also conceded petitioner "mostly" said"wire

 stripper" on direct (278). the court excluded the testimony              as
 collateral and noted an exception at defense counsel^s request
 (278).

 Summations


       In its summation, the defense called justification                the

"main issue" in the case, emphasizing that Khalifa elbowed petit
ioner purposefully, pursued petitioner for several blocks,              and

continued to behave aggressively and erratically even at the hos
pital (313).

      The people's summation repeated many of the themes               from
cross-examination. The prosecutor argued that despite petitioner'
s options of "feeling the situation" and resolving the despute in
another way," petitioner "chose6vi6lence"r.£334)'. According to t)ie
prosecutor, petitioner also"ignored the-'"choice of calling 911"or
of "securing this boulder or brick" for trial (334); while later
conceding petitioner "doesn't have to call 911," the prosecutor
suggested that it showed that his story was false and that he was

not really afraid of Khalifa, who was "fleeing" from petitioner,
"[m]ake no mistake about it" (339).


                                        18
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 23 of 88 PageID #: 43


        The prosecutor encouraged the jury to find that thepeople's
 witnesses had testified truthfully, while petitioner had lied            to
 them on the stand. The people's witnesses had "no bias" and             "no
 motive to lie for either party" (338). By contrast,"eveything[pet
 itioner] told you ... was an embellishment in some way" or " a
 straight up lie" (341), such as petitioner's testimony                 that
 Khalifa was "going to 'keep attacking me even though I stabbed hiM
(349). Petitioner's story about Khalifa whirling a brick was "em
bellished," and petitioner was lying about his fear because              he
"needs [the jury] to believe ... he had this fear from this             tiny
man [who] has no weapon," as "[u]nder no view of the evidence was
[Khalifa] armed" (338, 342, 360). The inconsistency between petit
ioner's grand jury and trial testimony aboutwhere he dropped             the
weapon was "nonsense" because petitioner "knows what he said              in
the grand jury" and"will say anything to you" (356).
       With regard to the missing tool, the prosecutor argued that

petitioner "didn't have an excuse" for it, asking "where's               the
knife? where's the knife? and telling the jury that petitioner
"eventually... started calling it a knife on the witness stand"
(355). Pointing to the screenshot of the cell-phone video,               the
prosecutor asked the jury to "[u]se your own eyes... [t]hat's not
a wire stripper ... [c]lear as day that's a knife" (355). Defense
counsel's objection to this last comment was sustained (355).
The prosecutor suggested that petitioner was motivated by a pat

tern of anger and vengence. Five minutes into cross-examination

petitioner was already "extremely angry" and thus was likly "ten-
times angrier" when encountering Khalifa(345).


                                      19
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 24 of 88 PageID #: 44


 "No one talks to [petitioner] like that. Right? All six foot one,
 300 pounds of him. He is not used to this" (338). According                to
 the prosecutor, petitioner wanted to "teach [Khalifa] a lesson"

 for " walk[ing] around Brooklyn and call[ing him] those                word's
(343). "Here is how I solve my problems. It's with my knife" (346
"why", the prosecutor asked, "couldn't he punch him in the               face
 again and agin ... instead of pulling out the knife?" because"[i]
f that [had] happened we wouldn't be here" (346).
       The prosecutor told the jury that they should view petition
er's conduct after the encounter with skepticism. Petitioner's
decision to leave the scene was "even more damning behavior", be
cause Khalifa was "down, prone" and petitioner was "twice hissize
"(348-49). That petitioner walked "against the vehicular traffic"
was "extremely suspicious" because "[h]e is going against                 the
traffic to dodge the police" (352). Similarly, his path to              where
he was apprehended showed petitioner "trying to stay off the main
road" (352). As he had during cross-examination, the prosecutor
challenged at length petitioner's version of the events surround
ing his arrest, asking the jury, "what's Officer Louard's motive
to lie ...?" (353).

            The prosecutor concluded by exhorting the jury to
            convict:

             [E]even if you believ that Mr. Khalifa had           any
             kind of object or the defendant thought he   had
             this object, once he ... breaks away and is run
             ning and fleeing towards that construction site,
             okay, the fight is over ... he now can no longer
             use that knife. The man is done. He is          stabbed
             and fleeing. He didn't do that. Because          that's
             not what the defendant does. He was going             to

                                     20
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 25 of 88 PageID #: 45


                    teach Mr. Khalifa a lesson for those         nasty
                    things he said to him. ... He is on trial be
                   cause of the choices he made that day.           The
                   choices of escalating a situation where           he
                   could have punched a man, to the situation
                   where he pulled out a knife. He stabbed him
                   again and again and again. It was not         self-
                   defense. It was assault (358-60).

 Jury Instructions, Deliberations, and Verdict

       Two counts were submitted to the jury: attempted first-de

 gree assault and subsatantive second-degree assault, both premis
 ed on the use of a "dangerous instrument" (indictment at 2).             The

 people had earlier dismissed a substantive first-degree            assault
 count, conceding that they could not make out a case for the             in

 fliction of serious physical injury(J.21).
       The court gave a missing-witness instruction               reg.arding
 Khalifa's absence from the trial (378). the court further instru
cted that the jury "must accept the principles of law as I define
them," and that they were not "required to accept the            arguments
... made during summations", but did not tell the jury to disre
gard statements of the law made by the parties (366, 368).
      The court charged the jury on the defense of "physicalforce
" justification, explaining, in pertinent part, that petitioner's
use of force would be justified "when and to the extent that              he

reasonably believe[d] to be necessary to defend himself from what
he reasonably believe[d] to be the use or imminent use ofphysical
force" by khalifa, and did not require petitioner to wait untilhe
[wa]s struck and wounded" (384, 386- 87). The people did not ask


                                    21
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 26 of 88 PageID #: 46



 for, and the court did not give, any instruction on the use               of
 deadly force.

        In explaining how justification applied across the counts^
 the court instructed that it was "an element of each" and              then
 stated:




             [l]f you find that the people have failed to prove
             beyond a reasonable doubt the [petitioner] was not
             justified, the you must find him not guilty under
             counts one and two (387, 431 [recharge]).
The court omitted C.J.I, language direction the jury to acquit             a
defendant of "that count and of the remaining count(s) to which
that same definition of justification applies". In charging             each
count, the court included justification as an additional element,
but after articulating the elements of the attempted first-degree
assualt count, the court segued by stating: "The second count you
will consider is assault in the second degree" (389-90)(emphasis
added). The verdict sheet did not mention justification, contain

ing only a listing of both counts with boxes to check for "guilty
or not guilty".
       Over the course of its deliberation, which extended intothe

afternoon of the next day, the jury asked to be reinstructed              on
the charge , including "justification as it applies to both char

ges" (402-38; court exs. 1-6). the jury then acquitted petitioner
of attempted first-degree assault but convicted him of second-de

gree assault (438-39).




                                    22
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 27 of 88 PageID #: 47



 Defense Motion to Set Aside Verdict


        Defense counsel moved to set aside the jury's verdict, argu
 ing that petitioner should have prevailed on his justification de

 fense (H. 4-5). Responding, the prosecutor said that "[a] large
 part" of the people's summation was that "this incident was real
 ly two separate incidents and after the initial blows were struck

 and [Khalifa] fled from [petitioner], [petitioner] pursued him"
(H. 36). The court decliend to set aside the verdict(H. 6).



 Bgtitioner's backround and Sentening

       In addition to the Probation pre-sentencing report             and a

short memorandum by the people, the count considered a pre-senten

cing memorandum ("PSM") prepared by a Harvard-educated               trauma
specialist on behalf of petitioner. Based on interviews                with

petitioner, petitioner's family, prior case workers/mangagers,and
defense counsel, it set forth petitioner's family backround, ment
tal-heath struggles, and history of trauma, urging a lenient            ap
proach to sentencing.

       Bron in Brooklyn in 1996, petitioner was raised in aturbul-

ent household marked by his parents* unstable relationship (PSM2)
At age 15, petitioner was hit in the head with a baseball bat,

and fell into a four=month coma; his injuries were severe enough
and prospects for recovery so dim that he was nearly taken off

life support (id). While he nevertheless recovered, he was temp
orarily paralyzed, and his injury caused him to drop out                 of
school in the tenth grade (Id.)



                                       23
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 28 of 88 PageID #: 48


        Although petitioner supported himself with messenger              jobs
 and similar work, the injury, coma, and resultant trauma "canged"
 him, leading to complex trauma symptoms such as "sudden emotional
                                                                      M

 or physical reactions", "feeling on guard", flashbacks, and feel
 ing powerless" (Id. at 2-4). These trauma symptoms were suggest
 ive of PTSD, with which he had never been previously diagnosed

 and which, if left untreated (as here), often leads to increased
 likelihood of evcounters with the criminal justice system(ld. at
 2). Petitioner also suffered from symptoms of depression(ld. 4).
       In 1989, petitioner was convicted of misdemeanor assault,

and in 1992, petitioner was convicted of felony manslaughter (Id.
at 3'PSR 3). He spent 17 years in prison for the felony offense,
during which he remained married to his wife, whichwhom he has                  a

son; petitioner has another son from a previous relationship (De
fense Memo, at 3). While in prison, petitioner was formally                di
agnosed with Bipolar Disorder, for which he was medicated (Id.).
Petitioner obtained his GED while in prison (PSR 4).
       In 2009, petitioner was released on parole, during which he

presented no problems and obtained an early release (PSM at 4).
He received extensive counseling and therapy, and completed                the

one-year "Howie The Harp" peer-training program,^ whit his social
worker calling petitioner "one of [her] best clients" and a very-
good peer counselor" who "is the type that always tries to                stay
away from trouble" (Id.).

      In 2012, petitioner became a peer counselor of the Mental

Health Association of New York, managing daily operations, co-
leading groups, and working with 23 clients (Id. at 4-5). He              was



                                   24
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 29 of 88 PageID #: 49


 promoted in 2014, and eventually moved to a new position as                  a

 Peer Advocate at Baltic Street AEH (id. at 4-5). Petitioner habad
 subsequent contact with the criminal justice system from his            re

 lease from parole until the encounter with Khalifa (Id. at 4).
       The defense memorandum described petitioner's strong family
 ties, noting that he was a "thoughtful and considerate individual

 who has a propensity to care about others who suffer from           mental

 and physical heath problems"(ld. at 5). His family "remain             sup
 portive of him and will continue [to] encourage him despite             his
circumstances" (Id.).

       The people sumitted their own sentencing memorandum which

primarily relied upon petitioner's criminal history and the              in
stant offense conduct- such as petitioner's "pursu[it]" of               the

fleeing Khalifa- to argue in favor of the maximum sentence             (see
Peolpe's Mem, at 1-2).
       At sentencing, defense counsel reiterated many of                the

points from the defense memorandum, and emphasized the petitioner

had been out on bail through trial and had complied with the            re

quirements of his release (S.2-6). Counsel pointed out that            dur
ing his earlier incarceration, petitioner bettered himself exten

sively to prepare to reenter society, completing his GED                and

many certificate programs while in prison and maintaining employ

ment- focusingon persons with mental illness and contacts              with

the criminal justice system- once released (S. 2-4). Counsel also


 The program "tains individuals with a lived experience in              the
mental health system for dirct service, supervisor, and manage
ment roles within Human Services".
http:/www.communityaccess.org/our-work/educationajobreadiness/how
ie-the-harp.

                                   25
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 30 of 88 PageID #: 50


emphasized the unusual circumstances of the encounter, notingthat
petitioner continued to assert that he was justified in defending

himself from the absent Khalifa, and asked the court to              impose

the lowest possible sentence (S.4-5).
       Speaking on his own behalf, petitioner said:

             I have been a productive citizen. I am a taxpaying
             citizen .... [Prosecution] lying. He has not come
             into this courtroom and told one bit of truth, and
             I have been telling the truth, (S.8)
       In response, the people stated that petitioner was a "dan

ger to society" and not rehabilitated (S. 6-7).

       Without comment, the court sentenced petitioner as a second

felony offener to the statutory maximum sentence of 7 years              in
prison and 5 years of post-release supervision (S. 8; H. 9).




                                    26
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 31 of 88 PageID #: 51




 GROUND : 1




              The Court Erred in Falling to Instruct Juros an
              Acquittql on the Top Count based Upon a finding
              of Justification Precluded further deliberation
              an its instructions improperly suggested         that
              Jurors were required to continue   deliberation
              and empowered to render a guilty verdict   even
              if their acquittal on the top count    resulted
              from a determination that petitioner had          been
              Justified, trial counsel were ineffective          for
              failing to make timely objections.


Standard of Review- Trial Court's Improper Jury Instructions             And
Trial Counsel's Inefective Assistance During Critical Stages              of
the Proceeding:

       Fedral habeas court typically does not review state-              law
questions determined by state court's including the propriety             of
jury instructions., Estelle v. McGuire, 502 U.S. 62, 67-69 (1991).
Accordingly "[wjhere an error in jury instruction is alleged,             it
must be established not merely that the instruction is undesirabl

e, erroneous, or even 'universally condemed' but that it violated
some right which was guaranteed to the defendant by the Fourteeth

amendment". Davis V'.Strack, 270 F.         3d 111, 123 (2d cir. 2001) (,
quoting   Cupp v. Naughten, 414 U.S. 141, 146 (1973)). " An impro
per jury instruction can constitute a federal constitutional vio

lation when the 'ailing' instruction by itself so infected              the
entire trial that the resulting conviction violates due process".
Davis, id. at 123; Cupp, id. at 147". Therefore, [the] questionis
not whether the trial court gave a faulty instruction, but rather
'whether the ailing instruction' by itself so infected the entire

                                       27
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 32 of 88 PageID #: 52


 trial the resulting conviction viplates due process".

       In Davis, the Second Circit Court of Appeals set out                   a

 three-step analysis for determining whether a state court's refu
 sal to give a specific [] and, or proper jury instruction violat
 es federal due process. Under this analysis, a federal court            can

 grant habeas relief only if it can answer the following three

 questions affirmatively. First was the jury instruction           required

 as a matter of New York State Law? Second, did the failure               to

 give the required charge [correctly] violate due process            accord
 ing to the standard set out in Cupp? Third, was the state court's

failure of such a nature that it is remediable by habeas             corpus
given the limitations prescribed by 28 U.S.C.§ 2254?

Procedural Default:

      A petitioner's federal claims may be procedurally              barred
from habeas corpus review if they were decided at the state level

on "independent and adequate" state procedural grounds. Coleman v
. Thompson, 501 U.S. 722, 729-33 (1991). the procedural rule             at
issue is Adequate if it is "firmly established and reguarly folio
wed by the state in question". Garcia v. Lewis, 188 F, 3d 71,            77
(2d cir. 1999)(internal quotation marks omitted)("To be independ-
    basis for its disposition of the case"), [larris v. Reed,           489
U.S. 255, 261-62(1989)( by "clearly and expressly stat[ing] that
its judment rests on a state procedural bar", id. at 263(internal

quotation marks omitted). If it determine that a claim on               the

merits unless the petitioner can demonstrate both cause for            the

default and prejudice resulting therefrom, orif he can demonstrat
e inextraordinary cases, such as where a constitutional violation
results in the conviction of an individual who is actually inno
cent, Murray v. Carrier, 477 U.S. 478, 496 (1986).
                                   28
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 33 of 88 PageID #: 53


 In actuality petitioner hereto is ACTUALLY INNOCENT of the charge

 of conviction, do to the trial court's IMPROPER charge to               the
 jury. Along with the verdict sheet, which set the stage resulting
 in the REPUGNANT verdict.


 Standard of Review- Ineffective Assistance of trial Counsel:

        The Supreme Court has announced a two- part test to deter
 mine if counsel's assistance was ineffective. Strickland v. Wash

 ington, 466 U.S. 668, 687 (1984).

       "First, the defendant must show that counsel's performance
 was deficient. This requires showing that counsel made errors so

serious that counsel was not functioning as the 'counsel' guaran
 teed the defendant by the six amendment", id. this performance is
to be judged by an objective standard of reasonableness. 466 U.S.

at 688.

       Judicial scrutiny of counsel's performance must be highly
deferential. It is all too tempting for a defendant to             second-
guess counsel's assistance after conviction ... a fair assessment

of attorney performance requires that every effort be made to eli
minate the distorting effects of hindsight, to reconstruct              the
circumstances of counsel's challenged conduct, and to evaluatethe
conduct from counsel's perspective at the time ... [a]               court
must indugle a strong presumption that counsel's conduct             falls

within the wide range of reasonable professional assistance; that
is   the defendant must overcome the presumption that, under           the
circumstances, the challenged action "might be considered            sound
trial strategy", id. at 466 U.S. 689; see Torres v. Irvin, 33 F.
Supp. 2d 257, 277 (SDNY 1998).



                                     29
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 34 of 88 PageID #: 54


        Second, the defendant must show prejudice from              counsel's
 performance. Stirckland, 456 U.S. at 687, "question           is      whether
 there is a reasonable probability that, absent the           errors,       the

 fact finder would have had a reasonable doubt respecting              guilt"

 id. 466 U.S. at 695. Put, anothe was, the "defendant           must       show
 that there is a reasonable probability that, but for counsel's un
 professional errors, the result of the proceeding           would         have

 been different", id. 466 U.S. at 694.

       Petitioner's claim here is that there is no logic for trial
counsel to stand mute when the trial court charged the jury incor

rectly,    under the circumstances of the crime charged, as well as

the improper verdict sheet provided to the jury for deliberation.

This was totally prejudicial to defendant because it underminds

his cause.

       In making this determination, a court hearing an ineffecti

veness claim must consider the totality of the evidence befor the

judge or jury. Some of the factual findings willhave been unaffec

ted by the errors, and factual findings that were affected                 will

have been affected in different ways. Some errors will              have    had

a;pervasive effect on the inferences to be drawn from the                  evi

dence, altering the entire evidentiary picture, and some                   will

have had   an isolated trivial effect. Moreover, a verdict or con

clusion only weakly supported by the record is more likely                  to

have been affected by errors than one with overwhelming                record

support, taking the due account of the effect of the errors                 on

the remaining findings, a court making the prejudice inquiry must

ask if the defendant has met the burden of showing that the decis

ion reached would reasonably likely have been different absent

                                   30
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 35 of 88 PageID #: 55


 the errors, id.., 466 U.S. at 695-96.

       The Supreme Court has counseled that these priciples              "do

 not establish mechanical rules", id at 696. The focus of the            in

 quiry should be on the fundamental fairness of the trial                and
 whether, despite the strong presumption of reliability,                 the

result is unreliable because of a breakdown of the adversarial

process, id. The Supreme Court also made clear that "there is             no
reason for a court deciding an ineffective assistance claim ...to

address both components of the inquiry if the defendant makes             an

insufficient showing on one ... if it is easier to dispose of             an

ineffective claim on the ground of lack of sufficient prejudice,

which we expect will often be so, that course should be followed"
id. at 697, accord e.g., Torres, 33 F. Supp. 2d at 277.



Meeting Standaf of Review:

       A first look at trial court error is paramount to this par

ticular claim, upon this petition which raises serious           questions

about trial counsel's assistance as a whole.

      The court's instructions, considered as a whole and in con-

juction with the verdict sheet, failed to adequately convey              to

jurors that an acquittal on the top count based upon a finding of

justification precluded further deliberations and required a            not '

guilty verdict as to all counts. Because there is no way to know

whether the verdict convicting petitioner of second-degree             ass

ault occurred after a justification based acquittal on attempted

first-degree assault charge. The Appellate Court should have vaca

ted petitioner's conviction and granted him a new trial and it is


                                  31
    Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 36 of 88 PageID #: 56


     for this reason, the state court's denial of relief were "contra

     ry to and involved an unreasonable application" of, clearly esta
     blished federal law, as determined by the Supreme Court of               the

     United States, among other things. U.S. Const., amends. VI, XIV.

            Justification as the defense petitioner presented at trial.

     Such a meritorious defense under the facts and circumstances              of

     the crime charged, rendered the use of force "entirely lawful"                a

    not guilty verdict permised on justification requires acquittal

    on any count for which the same theory of justification             is     an

    element. Thus, and as set forth in the CJI pattern instruction, a
    court is suppose to inform the jury that a finding of justificat
    ion on an initial count requires acquittal not only on                "that
    count" but also on "the remaining count(s) to which               that same
    definition of justification applies". CJI § 35.15(1)
    With the in mind the state court should have reached this             issue

    in the interest of justice juridiction, and the failure to do              so
    isr.diearly "base on an unreasonable determination of facts                in
    light of the evidence presented in the trial court proceedings".
           To this point in People v. Tucker,55 NY 2d 1(1981):                the
r   New York Court of Appeals stated New York's rule regarding repug
    nant jury verdicts, "When there is a claim that repugnant                jury
    verdict have been rendered in response to a multiple- count               in

    dictment, a verdict as to a particular count shall be set             aside
    only when it is inherently inconsistent when viewed in             light of
    elements of each crime as charged to the jury ...

    The critical concern is that an individual not be convicted              for




                                           32
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 37 of 88 PageID #: 57



 a crime on which the jury has actually found that the defendant

 did not commit an essential element, whether it be one element or

 all, allowing such a verdict to stand is not merely          inconsistent

. with justice, but is repugnant to it ...

 The instructions to the jury will be examined only to determine

 whether the jury, as instructed, must have reached an inherently

 self-contradictory verdict, id. at 4, 6, 7 NYS at 132, 133-34,135

 ; Accord, e.g., People v. Trappier 87 NY 2d 55, 58 (1995)(               "A
 verdict is inconsistent or repugnant .., where the defendant             is

 convicted of an offense containing an essential element           that the

 jury has found the defendant did not commit. In order to determin

 whether the jury reached *an inherently self- contradictory           ver
 dict a court must examine the essential elements of each count as

 charged".
       The theory here is that the conviction on count 2 was            re

 pugnant to-i.e., contradicted- the acquittal on count 1. In           this

 light petitoner's conviction is akin to a verdict base on a           vio

lation of double jeopardy.

      Here, the trial court altered the crucial CJI language, tel

ling the jury that "if you find that the people have failed              to
prove beyond a reasonable doubt that [petitioner] was not justif
ied, then you must find him not guilty under count one and             two"

(387, 341). This failed to convey to the jury that the same the
ory of justification applied evenly to both counts, and if              the

jury found that the people had failed to meet their burden               on

count 1, they should stop deliberating and render a verdict              of

 acquittal on count 2.



                                    33
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 38 of 88 PageID #: 58



 In fact, this omission alone constituted reversible error.              See

 Fabri v. United Technologies intern, inc., 387 F. 3d 109 (2d Cir.
2004); " When jury instruction of verdict sheet may lead to incon
sistent verdict[] party must object before jury begin            its   deli
beration, and if timely objection is not made, failure can be ex

cused only if district court committed fundamental error, a stand

ard more stringent thanr. plain error standard applicable                 to

criminal appeals. Fed. Rule 52 (b), 18 U.S.C.A.,. See, Cash              v.
County of Erie, 654 F. 3d 324 (2d Cir. 2011);(formulation                 of
special verdict questions rests in trial judge's sound discretion
and will warrant reversal only if question mislead or               confuse

jury, or inaccurately frame issue to be resolved).
       Here, the remaining instructions exacerbated this error. A1

though the court described justification as an element of              each

count it failed to inform the jury that a finding of justificat

ion should end the matter. To the contrary, immediately after de

scribing count 1 the court told the jury: "The second count             you
will consider is assault in the second degree" (390 [emphasis add
ed]). By including lack of justification as an element of each
crime, therefore, the court implied that these continued           deliber

ations required reconsideration of the justification defense. See

Welch V. United Parcel Service, inc., 871 F. Supp. 2d 164 (EDNY -
2012) holding(A motion for a new trial should be granted when, in
the opinion of the district court, the jury has reached a serious

ly erroneous result or the verdict is a miscarriage of            justice.




                                        34
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 39 of 88 PageID #: 59



 Fed Rules Civ. Proc. Rule 59 (A)(1)(A), 28 U.S.C.A.).
 Justification as element "may have led the jurors to conclude

 that deliberation on each crime required reconsideration of             the

 justification defense" even with acquittal on top count.               See,
Reiter v. Maxi- aids, inc., 2018 WL 557864864 (EDNY 2018)[]
("Jury verdict should be set-side only where there is such                    a
complete absence of evidence supporting the verdict that the jury

's findings could only have been the results of sheer surmise and
conjecture, or ... such an overwhelming amount of evidence                in

favor of the movant that reasonable and fair minded man could not

arrive at a verdict against him"). Kosmynka v. Polaris indus.,inc
,, 462 F. 3d 74, 79 (2d Cir. 2006).
       the verdict form, which did not mention justification atall

failed to clarify for the jury that reassessment of justification

for each count was prohibited. Significantly, the CJI- Approved

Model Verdict Sheet for Justification cases contains printed             in

struction telling jurors that an acquittal due to justification

comples both a cessation of deliberations and a not guilty             ver

dict on lesser counts.See CJI 2d MODEL VERDICT SHEET-JUSTIFICTION




                                   35
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 40 of 88 PageID #: 60


        A jury verdict is supported by sufficient evidence,              the

 court must determine whether there is any valid line of reasoning

 amd permissible inference which could lead a rational personer to

 the conclusion reached by the jury on the basis of the            evidence

 at trial and as a matter of law satisfied the proof and burdenre-

 quirements for every element of the crime charged. If that               is

 satisfied, then the verdict will be upheld by the intermediate

 appellate courton that review basis.

       In the present situation, under the circumstances for which

 the verdict were rendered, violated petitioner's fifth amendment
right against "double jeopardy" because as justification was             an
element of both counts. Acquittal on top count required acuittal

on remaining counts, where elements of crime charged were               the

same. "Federal double jeopardy rule, which states that            jeopardy
attaches after jury is sworn and empaneled"[].
       In Cash, 654 F. 3d 324 (2d Cir, 2011), there was a special
verdict sheet issue as well. See Stephenson v. Doe, 332 F.3d             68

(2d Cir. 2003)( A reviewing court usually does not consider              an
issue not passed upon below, however, the court of Appeals recog

nizes an exception to this rule, and may grant judgment as                a

matter of law was made, if necessary to prevent manifest injust

ice.

       The state court refuse to reach the issue in the interest

of justice, despite the compelling evidence supporting              petit=

ioner's justification defense and the impossibility of determin
ing whether the trial court's error led the jury to reach                an

improper verdict. '

       This court should grant habeas corpus relief for              among

                                     36
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 41 of 88 PageID #: 61


 other reasons, a new trial is warranted for defense              counsel's
 failure to object to the improper charge and verdict sheet             in a
 timely manner. Strickland, 466 U.S. at 687-88.
        Trial counsel acknowledge her error only untimely,             after

 discharge of the jury (H. 3,4,5,6). This error during the              most
 critical stage of the proceeding, not only deprived             petitioner
of effective assistance of counsel, but a fair trial, See, U.S v.

Cronic, 466 U.S. 648 (1984).
       Ineffective assistance of counsel when trial lawyer             while

moving to dismiss for legal insufficiency, failed to specify              an
argument that would have prevailed on appeal. Cooper v. Fitz- har
ris, 586 F.2d     1325 (1978)( the sixth amendment requires that per
sons accused of crime be afforded reasonable competent                   and

effective representation, where claim of ineffective             assistance

is founded upon specific acts and omissions of defense counsel at
trial, accused must establish that counsel's errors prejudiced de
fense and representation afforded prisoner satisfied the              sixth

amendment). Mitchell v, U.S., 259 F. 2d 787 (1958)([] "effective
assistance of counsel does not mean successful assistance,               and

does not relate to the quality of the decisions he makes in              the

normal course of a criminal case, except that, if his conduct             is

so incompetent as to deprive defendant of a trial in any               real
sense, defendant must have another trial, or rather more              accu

rately is still entitled to a trial, and defendant cannot             bring

about a judicial hearing on and determination of trial competence

of defense counsel by making allegations which, either on             their




                                     37
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 42 of 88 PageID #: 62



face or after initial testing for verity fail to indicate a lack
of skill so great that defendant in realistic fact had not a fair
trial".

       The state court should have reached the issue in the inter

est of justice given the compelling evidence supporting petition
er's claims of trial court's error, failing to instruct the juro

rs properly concerning the elements of the crime charged,                and
trial counsel's failure to object in a timely manner which               was
extremely prejudicial. This default attributing to petitioner be
ing denied a fair trial .
       The state court's denial of these claims on Appeal             were,

"contrary to, and involved an unreasonable application" of clear
ly established federal law as determined by the Supreme            Court of
the United States, also resulted in a decision that was based             on
 an unreasonable determination of facts, in light of the evidence

presented in the state court proceedings, makes clear as well the
decision was an abuse of discretion.


Standard of Review -New York's contemporaneous Objection              Rule,
GPL § 470.05^

       The state court's decision denying relief upon Appeal              of
conviction, fall's outside the scope of the "Adequate and Indepen
dent state ground doctrine", under the circumstances for which it
was involked.

Meeting StandarSd of Review-

      The state court misapplied, New York's "Contemporaneous" ob
jection rule, in rejecting petitioner's claims on direct appeal.
See Garcia v, Lewis, 188 F. 3d at 77-79; Hathorn, 457 U.S. at 263


                                    38
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 43 of 88 PageID #: 63



 Issue:

          Trial Court erred in its duty to adequately instruct   the
          jury with respect to the elements of the crime charged to
          be considered during deliberation.
          Trial Counsel's failure to timely object to the             errors
          which occurred during this most critial stage of the pro
          ceeding, rendered her assistance incompeteently ineffect
          ive, both errors amounting to a denial of a fair trial
          5th, 6th, 14th amendment rights guaranteed by the     U.S.
          Constitution.




The State Court Ruling in pertinent part:

       "THE DEFENDANT CHALLENGE TO THE COURT"S INSTRUCTION WAS NOT
PRESERVED FOR OUR REVIEW, AND WE DECLINE TO REACH THE ISSUE               IN
THE EXERCISE OF OUR INTEREST OF JUSTICE JURISDICTION(cf. CPL 470.
05[6][a];
        ' IN FULFILLING OUR RESPONSIBILITY TO CONDUCT AN INDEPEN =
DENT REVIEW OF THE WEIGHT OF EVIDENCE(CPL470.15[5], WE NEVERTHE
LESS ACCORD GREAT DEFERENCE TO THE JURY's OPPORTUNITY TO               VIEW
WITNESSES, HEAR TESTIMONY, AND OBSERVE DEMEANOR. UPON REVIEWING
THE RECORD HERE, WE ARE SATISFIED THAT THE JURY'S VERDICT REJECT
ING DEFENDANT'S JUSTIFICATION DEFENSE AND FINDING HIM GUILTY            WAS
NOT AGAINST THE WEIGHT OF EVIDENCE';
      []' THE DEFENDANT FAILED TO MAKE A Prima Facie SHOWING THAT
THE PROSECUTION EXERCISED IT'S PEREMPTOR CHALLENGES IN A DISCRIM_
INATORY MANNER:

       * THE DEFENDANT'S REMAINING CONTENTIONS ARE WITHOUT MERIT".'


State Courts Are Not Required To Use Particular language:



State Courts are Not required to Use Particular Language:
     . In larrea v. Bennett, 2002 WL 1173564, this court noted;
           "We encourage state courts to express plainly, in          every
decision potentially subject to federal review, the ground             upon
which their judgment rest, but we will not impose on state courts


                                    39
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 44 of 88 PageID #: 64


 the responsibility for using particular language in every case in

 vhich a state prisoner presents a federal claim- every               state

 appeal, every deial of state collateral review- in order              that

 federal courts    might not be bothered with reviewing state            law

 and the record in the case. Coleman v, Thompson, 501 U.S. at 739.

 Furthermore, unlike the situation where the state court              holds

 that claims were either unpreserved or without merit, whic             the

 Second Circuit has found to be too ambiguous to preclude            habeas

 review, See e.g., Tankleff v. Senkowski, 135 F. 3d 235, 247            (2d
 Cir. 1998); Reid v. Senkowski, 961 F. 2d 235, 247 (2d Cir. 1998).
        Here, the distinguishing factor between Larrea, and             the

petition before the court today is, in Larrea the court "explici
tly" stated that it found his claim to be unpreserved, and              the
fact that the first Department also stated the conclusion                it

would reach "w]ere we to review" the claim does not change              the
result, see, e.g., Fama v. Commissioner of Correctional Service ,

235 F. 3d 804, 810-11 & n. 4 (2d Cir. 2000).

"Inhere a State Court says that a claim is not preserved fo Appall
ate review and then ruled *in any event' on the merits, such             a
claim is not preserved'", See, e.g., Garcia v. Lewis, 188 F 3d at
77-82 ("There is no question that the Appllate Division's explic
it invocation of procedural bar constitutes an 'independant'

state ground". [].
Was The State Court's Procedural ground "Adequate" In The Present
Case?




                                    40
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 45 of 88 PageID #: 65


        Under New York Law, in order to preserve for               Appellate
 review petitioner's claim the the jury charge was               erroneous,
 trial counsel was required to object to charge at trial. See, CPL
 § 470.05(2); People v. Autry, 75 N.Y. 2d 836, 839 (1990); People
 V. Jackson, 76 N.Y. 2d 908, 909 (1990); People v. Cadoretter, 56
 N.Y. 2d 1007, 1009(1982); people v. Mallory, 258 A.D. 2d 343 (1st
 Dept.) appeal, denied (1999); People v. Charleston, 56 N.Y.              2d
 886, 887-88 (1982), See, also, e.g., Lugo v. Kuhlmann, 68 F. Supp
 2d 347, 372-73 (SDNY 1999). (Patterson, DJ & Peck, MJ); Liner            v.
 Keane, 95 Civ. 2738, 1996 WL 33990al -V7 (SDNY 1996)( Wood, DJ           &
Peck, Mj).
       The question, however, is not whether New York "generall"
applies the Contemporaneous objection rule, but whether the            rule
was applied "Evenhandedly" to all claims similar to petitioner
here claims ? See, e.g., Hathorn v. Lovorn, 457 U.S. 255, 262-63
(1982) holding;
       "our decisions, however, stress that a state             procedural
ground is not 'adequate* unless the procedural rule is 'strictly
or regularly followed .... state courts may not avoid             deciding
federal issues by invoking procedural rules that they do                not
apply evenhandedly to similar claims".

      Petitioner, here contends that this exactly what took place
on his direct appeal, because as his appeal was pending             before
the state court several cases were revesed on this very              issue
See, e.g., People v. Breckenridge, 162 A.D. 3d 425(lst Dept. 2018




                                        41
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 46 of 88 PageID #: 66


 People V. Marcucci, 158 A.D. 3d 434 (1st Dept. 2018); Velez, 132-
 134.

         It was argued on petitioner's direct appeal relying on          the
 ruling in Velez;
           "In so doing, the First Department has noted the confus
 Ion created when, as here, a trial court not only fails to give a
 stop-deliberation charge, but also indicates that jurors   should
 consider lesser counts in the alternative or irrespective of the
 disposition of others. Id, at 131 A.D. 3d 132-134". Also   People
 V. Castro, 131 A.D. 2d 771, 773 (2d Dept.1987; People v. Feuer,ll
 A.D. 3d 633, 634-35 (2d Dept. 2004). This makes clear that    the
 Appellate Division in this case use of the state       procedural
 ground was MISAPPLIED.
        In garcia v. Lewis, 188 F.3d 79 States:
      ( Although " New York's Contemporaneous objection rule   is
not rendered 'inadequate' on account of novelty or sporadic appl
ication ... [petitioner] does not object to New York's contempor
aneous objection rule generally, but rather contends that               the
rile was misapplied in his case particularly".
Garcia is the leading Second Circit case on this issue, worthy of
quoting at length.

Standard for Determining The Adequacy of State Ground of Decision
        The Supreme Court repeatedly has held that " The question
        of when and how defaults in compliance with state procedur
        al rules can preclude ... consideration of a federal quest
        ion is itself a federal question".

        "State Courts may not iavoid deciding a federal issue            by
invoking procedural rules that do not apply evenhandedly                 to
similar claims . Accordingly, a procedural bar will be              deemed




                                   42
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 47 of 88 PageID #: 67


 "Adequate" only if it is based on a rule that is "firmly establi
 shed and regularly followed" by the state in question. When                   a
 federal court- finds that the rule is inadequate under this             test
 the rule should not operate to bar federal review. Nontheless,the
 principle of comity that drive the doctrine counsel that a            fede

 ral court that deems a state procedural rule inadequate              should
 not reach that conclusion "lightly or without clear support               in
 state law".

        The responsibility to ensure that the state rule is "Adequ
 ate" obligates this court to examine the basis for and           applicat
 ion of state law. In making that determination, however,               some
 degree of deference is required. The Supreme Court has suggested
 that in determining the adequacy of a state procedural bar             that
 precludes consideration of a federal claim, this court's           inquire
whether there was a "fair or substantial basis" in state law             for
the default. To this end, when "there can be no pretence that the
[state] court adopted its view in order to evade a constitutional
issue, and the case has been decided upon grounds that have               no
relation to any federal question, this court accepts the decision
whether right or wrong". In line withcases, this court             deferred
to findings of procedural default as long as they are            supported
by a "fair or substantial basis" in law.

Was There A "fair or Substantial Basis" In State Law For The Pro
cedural Bar ?

      here, the Appellate Division applied New York's             codified
Contemporaneous Objection Rule, which preserves for review             only




                                     43
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 48 of 88 PageID #: 68


 those questions of law as to which "a protest ... was registered,

 by the party claiming error, at any subsequent time when                the

 court had opportunity of effectively changing the same".               N.Y.

 CPL § 470.05.

        In the present situation trial counsel ultimately            sought

 to remedy her error, during the trial court proceeding. Initially

 counsel moved for a court order of trial dismissal on the            basis

of "inconsistantverdict" among a number of other issues. However,
prior to counsel's complete objection         the court interjected       in
correction. Stating: "counsel you mean motion setting aside              the
verdict under CPL 330.30?" Where upon, the court outright denied
the motion in all respects. (H. 3,4,5,6).
       The New York court of Appeals has explained that this           rule

"require[s], at the very least, that any matter which a               party
wishes the Appellate Court to       decide have been brought to         the

attention of the trial court at a time and in a way that gave the

latter the opportunity to remedy the problem and thereby              avert

reversible error". As another New York court has explained               "a
question of law will be considered preserved for Appellate              re

view when it is interjected at the fact-finding level in               such

a manner and at such a time as to fairly apprise the court              and

the opposing party of the nature and scope of the matter contest
ed".

       The Supreme Court has recognized that Contemporaneous obj
ection rule of this kind serve a legitimate state interest.

       This court too have recognized the propriety of such rules,




                                    44
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 49 of 88 PageID #: 69



 noting that "[i]f a state appellate court refuses to review             the
 merits of a criminal defendant's claim of constitutional error be

 cause of his failure to comply with .... a 'contemporaneous objec
 tion' rule, a federal court generally may not consider the merits
 of the constitutional claim on habeas corpus review". As a result
 this court have observed and deferred to New York's            consistent

application of its contemporaneous objection rule.            Accordingly,
New York's contemporaneous objection rule is not rendered "inade
quate" on account of novelty or sporadic application, as sometime
is the case. The evidence presented on this petitiondemonstrates

this is not the case at hand.

In the Garcia, case he does not object to New York's contemporan
eous objection rule generally, but rather contends that the            rule
was Misapplied in his case in particular. Contending this demon
strates that New York does not apply its rule "evenhandedly               to
all similar claims" with in the meaning of Hathron, 457 U.S.             at

263, Garcia, 188 F. 3d at 77-79 (citation omitted).
      The contemporaneous objection rule also is intertwined with
the Appellate Division's discretionary power. New York Law             pro
vides the Appellate Division with the discretionary power to rule

on forfeited claim "in the interest of justice". GPL §§ 470.15(3)
(c), 470.15 (6)(a), in four other reported decisions, the Appell
ate Division was asked to review an unpreserved objection             to an

Allen charge similar to the offending charge given in Garcia. And

in all four cases the Appellate Division reversed the convictions

in the "interest of justice"




                                    45
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 50 of 88 PageID #: 70


 People V. travis oo, 237 A.D. 2d 646, 647-48 (3d Dept. 1997);
 People V. Arce, 215 A.D. 2d 277, 278 (1st Dept. 1997); Appeal de
 nied 91 N.Y. 2d 835 (1997); People v. Jones, 216 A.D. 2d 324, 325
 (2d Dept. 1995); People v. Allan, 192 A.D. 2d 433(2d Dpet. 1993).
         Accordingly, petitioner in the present case ascertive claim

 here, as was on direct appeal, trial.counsel *s failure to           object
 to trial court's erroneous justification charge. Did not constit
 ute an "Adequate" state ground for denying relief, because               the
 Appellate Division failed to apply the contemporaneous           objection
 rule "evenhandedly to all similar claims". See, e.g.,           Wedre     v.

 Lefevre, 988 F. 2d 334, 339-40 (2d Cir, 1993)("we are not convin
 ced that simply because New York Law allows some disrection to be

 exercised in granting of extentions that a dismissal on the basis

 of   untimeliness does not constitute an adequate procedural bar.
 Adequacy only requires application of the rule evenhandedly               to
all 'similar claims* . Procedural bar found to be adequate                be
cause cases in which New York courts had granted a           discretionary
exception were factually distinguishable"). McLaurin v. Kelly, No
94-CV- 1560, 1998 WL 146282 at ^^6 (NDNY mar. 27, 1998)( Pooler,DJ
(the Appellate Division's "application of the contemporaneous ob
jection rule was thus Atypical because New York often                allows
claims like petitioner's to be raised for the first time                   on

appeal ... consequently, its finding of procedural default               does
not bar federal habeas review of petitioner's claim") Gagne              v.
Coughlin, 995 F. Supp. 268, 275-77 (EDNY 1996)( Analyzing whether
discretionary New York procedural bar was applied consistently
enough to satisfy adequacy standard), Aff'd. 129 F. 3d 254(2d Cir
1997).

                                   46
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 51 of 88 PageID #: 71


        Wherefore, this court should reach the issue here in thein-
 terest of justice given the compelling evidence supporting petit
 ioner s contentions that, the state court's decision denying re
 lief upon appealof conviction, fell outside the standard of              the
 "Adequate' and 'independent' state ground doctrune", of                  New
 York s Contemporaneous Objection rule. See Stephenson, id.
        Alternatively, a new trial is warranted due to               defense
 counsel s failure to object in a timely manner, to the             improper
jury charge and verdict sheet issue. Strickland, A66 U.S. at 687-
88.




                                   47
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 52 of 88 PageID #: 72


 GROUND;     2




              The People Failed to Disprove Justification Beyond              a
              Reasonable Doubt, and the Verdict was                therefore
              against the Weight of the crediable Evidence.


 Standard of Review- Weight of Evidence Element- Based                Review
 Legal Sufficiency challenge:



        Under AEDPA petitioner has the burden to demonstrate            that

 the state court's decision rejecting his claim is "contrary             to,
 and a unreasonable application" of clearly established federal
 law, as determine by the Supreme Court of the United States,             or
 that it was based on unreasonable determination of facts                 in

 light of the evidence presented in the state court proceeding.
        AEDPA also, place new constraint on power of federal habeas
court, to grant state prisoners application for Writ of              habeas

Corpus, with respect to claims adjudicated on merits in               state
court, limiting issuance of       writ to circumstances in which        one

of the two conditions is satisfied, 28 U.S.C. § 2254.

        A federal habeas corpus court must consider not             whether

there was any evidence to support a state court conviction,             but
whether there was sufficient evidence to justify a rational trier
of facts to find guilt beyond a reasonable doubt. See, In re Win-
ship, 397 U.S. 358, Id. at 2786- 2792 (1970).
            (a) As an essential of due process guaranteed by            the
Fifth and Fourteenth Amendments that no person shall be made             to
suffer the onus of a criminal conviction except upon            sufficient
proof- defined as "Every Element" of the offense. Id. at             2786- '
2788.


                                    48
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 53 of 88 PageID #: 73


             (b) The critical inquiry on review of the          sufficiency
 of the evidence to support a criminal conviction must be                 not

 simply to determine whether the record evidence could           reasonably
 support a finding of guilt beyond a reasonable doubt. The rele

 vant question is whether after viewing the evidence in                  most

 favorable light to the prosecution, any rational trier of              facts
 could have found the essential elements of the crime          beyond       a
 reasonable doubt.

       The Thompson "no evidence" rule is simply inadequate               to
 protect against Misapplication of Constitutional standard of rea

sonable doubt. See, Thompson       v.   City of Louisville, 362 U.S.199

(I960). Id. at 2788-2790.
            (c) in challenge to a state conviction brought            under
28 U.S.C. § 2254, which requires a federal court to entertain              a
state prisoner's claim that he is being held in "custody" in vio
lation of the "constitution, or law or Treaties of the               United
States", the applicant is entitled to habeas corpus relief if             it
is found that upon the evidence adduced at the trial no           rational

trier of fact could have found proof of guilt beyond a reasonable
doubt. Id. at 2790-2792. Where state provided for an appeal               to
state supreme court and on that appeal considers question raised

under federal constitution, proceeding in state supreme              court
must conform to procedural due process. Cole v. State of Ark.,333
U.S. 196.




                                   ^9
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 54 of 88 PageID #: 74


 Meeting Standard of Review:

       To being with the state court abused its              discretionary

 power on appeal of revie to make specific finding to deny           relief
 The decision rejecting the claims on direct appeal were "contrary
 to, and a unreasonable", application of clearly established            fed
 eral law, as determined by the Supreme Court of the United States

 and it was based on unreasonable determination of facts in light

 of the evidence presented at trial.

       Petitioner, a peer counselor in Brooklyn, was in the middle

 of his usual lunchtime walk around the block when he was assaul

 ted without provocation by Khalifa a violent and disturbed             man

under the influence of cocaine. In broad daylight, Khalffa follow

ed petitioner threatening to "kick [his] ass" and calling petit
ioner a "nigger" and "slave". Survellance footage captured              the
complainant picking up something from a construction site              just
moments before petitioner winded and concern that Khalifa              was

about to attack him with a brick wrapped in a shirt,            confronted

khalifa in self-defense. Once petitioner thought Khafifa                 no

longer posed a threat, he escaped with khalifa in continued pur
suit and screaming "I am still alive" resumed to pursue             petit
ioner for another 6-7 blocks.

      the people's video evidence showed, among other               things
Khalifa following petitioner and appearing to hold something wei
ghted in his hands. The medical evidence conveyed Khalifa's coc
aine intoxication and combative irrational, and racially           charged
behavior. Together, this evidence overwhelmingly supported petit
ioner's testimony and, by extention, his justification defense.


                                    50
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 55 of 88 PageID #: 75


        Significantly, the people failed to produce their undeniab

 ly disturbed and unhinged bomplainant for trial.              Instead, the
 people seized minor inconsistences to argue that petitioner's act
 ions against the aggressive Khalifa were unreasonable. But              the

 people fell far short of their burden, and many of their argument

 were legally irrelevant under the justification instruction act -

 ually given to the jury. Thus, the people failed to disprove just

 ification beyond a reasonable doubt, and the verdict was therefor

 against the weight of the credible evidence. Jackson v. Virginia,

433 U.S. 307, 315 (1979). U.S. Const., Amends. V, XIV.

       A justification defense becomes an extra element that             the

poeple must disprove beyond a reasonable doubt P.L. §§ 25.00(1),
35.00; Matter of Y.K., 87 N.Y. 2d 430, 433 (1996). Physical force
against another is justified when a person "reasonably            believes
such to be necessary to defend himself" against "the use or immi

nent use of unlawful phsical force by other person". P.L. § 35.15

(1).
       Petitioner, testified that while walking khalifa unprovock-

ed, elbowed him in the collarbone as they were passing on               the

street, called petitioner a "nigger" and "slave", and Threatened
to "kick [his] ass" - and be came more agitated as              petitioner
tried toretreat,(162-63). this encounter established that khalifa
was the initial aggressor, capable of violence and spoiling             for
a fight. Right from the first, khalifa both physicslly            attacked

petitioner and threaten him, while using charged racial slurs.




                                         51
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 56 of 88 PageID #: 76



        Not only did the people not dispute the initial encounter,

 their evidence supported petitioner's testimony, khalifa's            medi
 cal records, introduced by the people, showed he was high                  on

 cocaine during the entire encounter and, at the hospital, behaved

 in such an alarmingly irrational and abusive manner that he could

 not be treated without sedation. He also called the EMT                team

 "nigger bitches" (287; Peo. EX. l[Medical Records]), In              other
 words, khalifa was precisely who petitioner said he was.

       Continuing, petitioner testified that he attempted to retr

 eat and lose Khalifa, but that he persisted in following               him

[petitioner] across the street and around the corner,                  even
 cutting into busy traffic to get away (163-64, 172-75, 204). This
 testimony was amply corroborated by people's Exhibit 2,                the

 survellance footage, which shows Khalifa follow [petitioner]           de

spite ample opportunities to go the other direction (Peo.'s Ex. 2
at 1:07:23-30).

      {petitioner testified that the encounter escalated when, win

ded he turned around and realized khalifa had picked up something
from the nearby construction site, had wrapped it in some cloth -
ing, and was menacing him with it (164-65, 183). And again,             the
people's evidence corroborates petitioner's testimony. The surve
illance footage shows Khalifa bending over and picking something
up before wrapping it in the clothing he was carrying; it              then
"pendulums" back and forth as he continues to approach petitioner
(people's Ex. 2 at 10:07:33-40). The other visual evidence, such
as the cell-phone video and still image, both show Khalifa           hold
ing clothing that sags in his grip(people's Ex. 7 [cell-phone
video] at .00-10; people's Ex. 8 [cell-phone still image]).
                                       52
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 57 of 88 PageID #: 77


         Here, the people did challenge petitioner's story by elici-
    ing statements that Khalifa did not have a weapon, but the           eye

    witness testimony relied upon simply cannot be squared with           the

    visual evidence to the contrary. Both Toribio and Reyes testified

    that Khalifa held nothing in his hands Toribio:(8, 16, 25, 30             ;
    Reyes:(117-18, 120-21), which is flatly contradicted by the         cell
    phone and surveillance- camera evidence. Guy, who was            closer,

    testified more accurately, remembering that Khalifa was          holding

 something but "not sure what it was"(49). the people's           witnesses
    were simply wrong, and the visual evidence is consistent            with

    petitioner's explanation that Khalifa wrapped a brick or          debris
in an article of clothing that he held.^
        Petitioner testified that, in the scuffle that followed,          he

jabbed Khalifa a few times with a wire stripper, aiming low             try

ing to disarm him and ran away once he thought Khalifa could              no

longer harm him (165-67, 182-85,190, 195-96, 219). The cell-phone
video and still image supported petitioner's testimony,            and the
audio visual evidence as a whole showed that the entier .           scuffle

lasted less than 20 seconds. Moreover, nothing in Guy's                   or
Toribio's recounting disputed petitioner's testimony or the clear
timeline established by the videos. While both witnesses            thought
that petitioner used a "knife", they were far enough away so that

the difference between tool might not have been clear, and            wit-



5
 Even assuming there was no brick, petitioner had already    been
 physically attacked, threatened, and pursued by the cocaine-fuel
ed Khalifa. Thus, petitioner's belief that some kind of physical
assault was imminent, and his use of physical force in self-defen
se, would still have been reasonable.

                                     53
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 58 of 88 PageID #: 78


  ness Toribio in particlar testified to the chaotic and confusing

  struggle between the two men.

        While the people extensively relied on Reyes' suggestion

  that petitioner"c^hased" khalifa during the scuffle, none of             the
  other witnesses recounted anything similar. Indeed, the 911 call

  er said that Khalifa chased petitioner(people's Ex. 11). Moreover
 Reyes was facing away from the scene, admitted she was not paying
 close attention, was wrong about several other details                   en
 counter- such as her insistence that petitioner was wearing                   a
 suit- and frequently editorialized duringher time on the               stand

 (112-14, 118, 120, 122). In short, to the extent that the fleet
 ing mention of a "chase" was even legally significant, it                was
 not credibly supported by the broader record.

        Finall, petitioner testified that Khalifa contiued to           pur
 sue him as petitioner zigzagged to avoid leading the deranged man
 back to his office (167-68, 180, 189-90, 207, 253). Yet,             again,
 the people's evidence supported petitioner. Officer Louard testi-
ied that both men were found near each other, about 6 or 7 blocks
away from the scene(61-72, 101-06; people's Ex. 12 [Map]).               Far
from trying to dodge police, petitioner testified that he              hoped
to encounter them on route back- which included Atlantic Avenue -

who would notice that Khalifa kept chasing him and render aid(175
). And all of the people's eyewitnesses agreed Khalifa took              off
in the same general direction as petitioner, although they varied
on the specifics.




                                      54
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 59 of 88 PageID #: 79


        Bearing in    mind that it was the people's burden to           dis
 prove petitioner's justification defense beyond a               reasonable
 doubt, the people managed instead only minor ambiguity about             ir
 relevant particulars. Here, Khalifa, whom the people failed               to
 produce for trial was a violent and deranged man petitioner              de
 scribed, and was also under the influence of cocaine. From               the
 moment he encountered petitioner. Khalifa was both             physically
 aggressive and actively threatening- more than enough to             render
 him the aggressor under the law, especially given that petitioner
 was in poor health(174).
        The people could not seriously dispute that Khalifa              was
 filmed picking something up from the construction site, or             that
he had created a threatening hostile, and intimidating             environ

ment even before picking up the brick.

       Further, to the extent that petitioner "chased" khalifa and
the evidence overwhelmingly shows he did not- a brief                pursuit

does mt defeat justification.
The relevant inquiry in the state court should have been,                not

whether Khalifa was retreating but whether petitioner reasonably

believed that he posed an imminent threat. The people did                not
convincingly argue that in the heat of the moment, and in              light

of Khalifa's post-encounter conduct, such a belief would                been
unreasonable.

       Given the extensive evidence showing the reasonableness            of

petitioner's response in the face of a dangerous and              disturbed

man, the people advanced a variety of legally dubious arguments

that likely confused the jury's analysis of justification.



                                     55
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 60 of 88 PageID #: 80


       For one, the people repeatedly suggested that            petitioner

had some responsibility to "feel" or take advantage of other more

 peaceable options (216-223). This is simply not so. A "physical
force" justification defense has no requirement of a duty to ret
reat. Only deadly force justification requires retreat but             that

charge was neither requested nor given,See P.L. § 35.15(l)-(2)               ;
CJI 35.15(2). The people are bound to disprove the charge actual
ly given, petitioner's failure to "choose" continueous              retreat
cannot defeat his defense.

      For another, and relatedly, the people suggested               petit

ioner's use of force was excessive. Given the facts presented            at
trial, the winded and otherwise poor health petitioner would            have
 been justified in using deadly force when confronted with                   a
clearly deranged individual menacing him with a brick. But again,
only physical- force justification was charged here.
       In the face of so     much evidence that petitioner was justi
fied in his actions, the jury's guilty verdict could therefore be
explained by the prosecutor's misleading suggestions that            petit
ioner had a duty to retreat or to otherwise prove that the              use
of the wire stripper was proportionate to the perceived             threat.
This is especially so tandem with the prosecutor's repeated sug
gestions, amounting misconduct, that petitioner had a duty               to
preserve Khalifa's weapon and that petitioner was generally               a
dangerous and vengeful man. See (Grounds 1, 3).
      the state court's denial was incorrect as unreasonable            for
not finding that petitioner's rights were violated, do to               the
verdict being against the weight of the evidence.



                                    56
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 61 of 88 PageID #: 81


  which totally affected the outcome of the trial. This            violation

  hinged on Pre-Se prejudice, Vivar v. Senkowski, 335 F. Supp              2d

  344 (EDNY 2004) ( Petition granted in part, denied in part)             "[]
 arguing that his conviction for criminal possession of a              weapon
 in the second degree. Violated due process of law as             guaranteed
 by 14th amend., because the state failed to prove every             element
 of the offense". Jackson v. Virginia, 433 U.S. 307 (1979)             "pre
 sumes as well that a total want of evidence to support a             charge
 will conclude the case in favor of the accused". U.S.C.A.            Const,

 Ament. 14th., Bruton v. U.S., 391 U.S. 123 (1968) "a defenant             is

 entitled to a fair trial but not a perfect one, there are               some
 context in which risk that jury will not, or cannot follow               in
 structions is so great and consequences of failure so vital              to

 defendant in criminal cause that parctical and human           limitations
 of jury system cannot be ignored"; Deutch v. U.S., 367 U.S.             456
(1961) "Prosecution has burden of establishing guilt solely                on
basis of evidence produced in court and under circumstances              as

suring an accused all safe-guards of a fair procedure,            including
presumption of his innocence".

       In James v..Moore, 2008 WL 5188145 (Dec. 10, 2008),             Place
emphsasis on the phrases "contrary to" and "unreasonable applica
tion" hav[ing] independent meanings; a federal habeas court              may
issue the writ under the contrary to clause if the state              court
applies a rule different from the law set forth in ... [Supreme
Court] cases, or if it decides a case differently than we               have
done on a set of materially indistinuishable facts. The court may
grant relief under the " Unreasonable application" clause if             the



                                    57
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 62 of 88 PageID #: 82


 state court correctly-, identifies the governing legal           priciple

from .... [Supreme Court's] decisions but unreasonably applies it
 to the facts of a particular case. The focus on the latter              in

quiry is whether the state court's application of clearly            estab
lished federal law is objectively unreasonable ... and a            unrea

sonable application is different from an incorrect one.

See, langston v. Smith, 630 F. 3d 318 (2d Cir. 2011) " reasonable

jury would not have convicted petitioner of felony assault               and
federal habeas relief was warranted".




In conclusion here for the reasons stated above, this                 court
should grant habeas relief, and conclude that petitioner's indict
ment is dimissed and order his immediate release from                 state

custody.




                                     58
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 63 of 88 PageID #: 83


  GROUND: 3




               The Prosecutor Committed Misconduct During Cross-Exami
               nation and Summation, by Vouching for his Witnesses
               While calling Petitioner a liar shifting the burden of
               Proof, making inflammatory Comments, Testifying    and
               Misstating record evidence and Impling that Petitioner
              was a Dangerous and Vengeful person- all while             also
              misstateing the Applicable Law.


 Standard of Review- Prosecutorial Misconduct:
        In determining whether a petitioner is entitled to a writ
 of habeas corpus, a federal court must apply the standard of re
 view provided in 28 U.S.C. § 2254, as amended by AEDPA,               which
 provides in relevant part:
              "If the federal claim was not adjudicated on       the
              merits 'AEDPA' deference is not required, and conlus-
              ion of law are reviewed 'de novo'". Dolphy v. Mantello
              552 F. 3d 236, 238 (2d Cir. 2009)( quoting Spears v,
              Greiner, 459 F. 3d 200, 203(2d Cir. 2006).
 Foot Note: Ground(s) 4 and 5 are addressed under the                   same
standard of review as noted above.

Meeting Standard of Review:

      Through a combative cross-examination and heated summation,
the prosecutor did more than just argue that petitioner's justi
fication defense was not worthy of belief. The prosecutor shifted
the burden of proof to petitioner, pressed him to testify    that
certain prosecution witnesses were lying, acted as an unsworn wit
ness, vouched for the prosecution's witnesses while denigrating
petitioner, and in summation- described petitioner as having    a
violent and vengeful character.



                                59
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 64 of 88 PageID #: 84


  Thought, the prosecutor's comments also gave the jury an erron-
  ous view of the relevant law, which was not cured by the               jury
  charge. This misconduct denied petitioner a fair trial and              de
  prived him of dur process. See U.S. Cont., Amands. V, XIV; Darden
 v. Wainwright, 477 U.S. 168, 181 (1986); Moore v. Morton, 255 F.
 3d 95, 119-20 (3d Cir. 2001).
 Moor, ruling that "habeas relief was appropriate when prosecutor
 made improper race-based comments and trial judge's               curative
 instructions to the jury were not adequate to ensure a                 fair
 trial     and listing in footnotes 15 and 16 cases where habeas re
 lief was granted or denied for improper [] comments.
         First, the prosecutor repeatedly shifted the burden              of
 proof to petitioner by suggesting, among other things, that peti
 tioner had the responsibility to preserve evidence, to remain at
 the scene, or to otherwise explain why he had not "warned"
 Khalifa or made a more peaceable choice. For instance, the prose
cutor suggested that it was petitioner's burden to produce             wit
nesses to corroborate his story about the brick, by asking              him
why he was "the only person that has come in court" to testify
about it( Tr. 226, 252, 255, 264-65, 341), and that petitioner
had the duty to call 911 or to otherwise warn Khalifa about             the
wire stripper(Tr. 216-17, 350). "Given the choice of calling 911
... he didn't do so"' the prosecutor said, and "[tjhat's                why
[petitioner] is in this chair" (Tr. 334). The prosecutor              also
suggested that it was petitioner's responsibility to "wait on the
scene" for police to arrive and "have this man arrested"(Tr.248),



                                   60
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 65 of 88 PageID #: 85


 and to justify why petitioner emerged from the fracas             uninjured

 (Tr. 236). These comments served to shift the burden to petition
 er to provide affirmative proof of justification and lack                 of

 intent, and also impermissibly referred to his pre-arrest slience

 See, Robinson v. Graham, 671 F. Supp. 2d 338 (NDNY 2009) "[i]t is
 not enough that the prosecutor's remarks were undesirable or even

 universally condemned. The relevant question is whether the prose
 cutor's comments'so infect [] the trial with unfairness as                to
 make the resulting conviction a denial of due process'"; Darden v
 Wainwright, 699 F.2d at 1036.

       Second, the prosecutor vouched for the people's witnesses

 while calling petitioner a liar. Donnelly v. Dechristoforo,             416
 U.S. 637 (1974) " Moreover, the apporpriate standard of             review
for such a claim on writ of habeas corpus is 'the narrow one              of

due process, and not the broad exercise of supervisory power",Id.
at 642; United States v. Young, 470 U.S. 1, 11 (1985) "remarks of

the prosecutor in summation do not amount to a denial of due pro
cess UNLESS they constitute 'egregious misconduct'". Referring to
witnesses Guy and Reyes and Toribio the prosecutor said all              had

testified under oath and remarked, "I submit that they told              you
exactly what they saw. They have no basis here... no motive               to
lie" (Tr. 335, 338). The prosecutor's improper vouching shifting
the burden to petitioner, suggesting it was his obligation                to
present the jury with a reason to disbelieve the various witness

es. Petitioner's testimony, by contrast, was "nonsense"             because
"[he] will say anything to you"; should not be believed             because
"[njone of that happened" and the only personsaying to the contra
ry is "the interested [petitioner]", and "everything" he said was

                                     61
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 66 of 88 PageID #: 86


 "an embellishment" or "a straight up lie" (Tr. 341, 356-57). See,
 Garofolo v. Coomb, 804 F. 2d 201, 206 (2d Cir. 1986), These              ex

 hortations were plainly improper.

        Relatedly, the prosecutor also engaged in misconduct,           both

 innately and through additional burden shifting, by pressing pet
 itioner to say that Officer Louard "lied" about the arrest(Tr.257

 -58). The prosecutor then repeated this characterization on sum
 mation, asking the jury, "what's officer Louard's motive to             lie

...    (Tr.353). But it is "improper for a prosecutor to force             a
 defendant on cross-examination to characterize the prosecution
 witnesses as liars". Miranda v. Bennett, 322 F. 3d 171,180 (2d
Cir.2003) Id. at 180.

       In deciding whether a defendant has suffered prejudice             of

due process proportions as a result of prosecutorial           misconduct,
court have considered (1) the severity of the misconduct; (2)the
measure adopted to cure the misconduct; (3) and the certainty             of
conviction absent the improper statements. See, Floyd v. Meachum,
907 F. 2d 201, 206 (2d Cir. 1990).

       the prosecutor also testified to the jury. Without            record
support, the prosecutor told the jury that petitioner "came              up
with the idea" to throw away the wire stripper "because people
are following me" (Tr. 356). The prosecutor assured the jury that
during the scffle. Khalifa was "fleeing" from petitioner, "[m]ake
no mistake about it" (Tr, 339), and that the instrument seen             in
the cell-phone still picture was "a knife". "Clear as day" (355).
With regard to the path petitioner took following the incident,
the prosecutor was inappropriately acting as an UNSWORN witness.


                                     62
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 67 of 88 PageID #: 87


  People V. Paperno, 54 N.Y. 2d 294, 300-01(1981) "Unsworn witness
  rule generally stands for proposition that prosecutor may                not
  interject his own credibility into the trial, rule is violated
  when prosecutor, by cross-examination suggests existence of facts
  not in evidence". See, e.g., Mitchell v. Artus, No, 07 Civ. 4688
  LTS AJP, 2008 WL 2262606 at v. 22 (SDNY June 2, 2008). "Like other
  claims of prosecutorial misconduct, a violation of the 'unsworn
 witness' rule results in a constitutional error 'only when               the
 prosecutorial remarks were so prejudicial that they rendered             the
 trial in question Fundamentally Unfair'". See, Garofolo v. Coomb,
 804 F. 2d 201, 206 (2d Cir. 1986).

        Perhaps most troubling was the prosecutor's repeated sugges
 tion that petitioner was generally a violent, dangerous, and ven
 geful man. The prosecutor told the jury that petitioner "[a]ll
 six foot one 300 pounds of him" was "not used to this" kind               of
 disrespect(Tr. 338). And was instead an "angry" (Tr. 215, 345)per
 son inflicting pain on "tiny" Khalifa (Tr.342)- to "teach" him             a
"lesson", because petitioner was the kind of person who "solve[d]
[his] problems" with his "knife" Tr. 343, 346, 359). In closing
pitch to the jury, the prosecutor returned to this theme: petit
ioner did not back down because "that's not what this defendant
does", and he "chased" Khalifa to "finish the job" (Tr, 359). The
prosecutor's improper comments served to "convey to the jury, by
insinuation, suggestion or speculation,the impression that               the
petitioner is guilty of other crimes not in issue at the trial"
or was otherwise of bad character. Gonzalez v. Sullivan, 934 F
2d 419, 424 (2d Cir. 1991); United States v. Young, 470 U.S. 1,
11 (1985)

                                     63
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 68 of 88 PageID #: 88


 "Remarks of the prosecution in summation do not amount to                    a

 denial of due process umless they constitute ' egregious           miscon
 duct"*. United States v. Shareef, 190 F. 3d 71, 78 (2d Cir. 1999)
 also see, Lisenba v. California, 314 U.S. 219, 236 (19410;            Bent-
 ley V. Scully, 41 F 3d 818, 824 (2d Cir. 1994) ''Suffered           actual
 prejudice because the prosecutor's comments during [cross-examin
 ation and, or] summation had a substantial and injurious            effect
 or influence in determining the jury's verdict". United States v.
 Thomas, 377 F. 3d 232, 245 (2d Cir. 2004).

       The Supreme Court has long recognized that "[i]t is unpro
 fessional conduct    for the prosecutor to express his or her         per
sonal belief or opinion as to the truth or falsity of any            testi

mony or evidence or guilt of the defendant". See, Young, id.              at
1, 8 (quoting ABA Standard for Criminal Justice 3-5. 8(b)(2d, ed.
1980); Accord United States v. Nersesian, 824 F. 2d 1294,              1328
(2d Cir. 1987). However, a reviewing court "must evaluate               the
challenged remarks in the context of the trial as a whole,              for
the government is allowed to respond to argument that impugns its
integrity or the integrity of its case" United States v. Rivera,
22 F, 3d 430, 438 (2d Cir. 1994). In Donnelly, The          Supreme Court
found that a prosecutor's remark: While unambiguously            improper,
was merely trial error, and that the "distinction between             odin-

nary trial error of a prosecutor and that sort of egregious mis
conduct" that "amount[s] to denial of constitutional due process"
must be maintained. Id. at 416 U.S. 647-48. Unlike in Gonzal, any
impropriety regarding the statements here by the prosecutor              in




                                      64
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 69 of 88 PageID #: 89


 summation were not sever enough to equate with the "eregious con
 duct" refered to in Donnelly, and any potential threat to            petit
 ioner's constitutional rights was effectively neutralized by            the
 instructions of the trial judge. See, e.g., United States              v.
 Rivera, 971 F. 2d 876, 885 (2d Cir, 1992) (Finding that the trial
 court's instructions cured any prejudice arising from             prosecu-
 torial error). As the Second Circuit has noted "[o]ften, the            ex
 istence of substantial prejudice turns upon the strength of             the
 government's case: if proof ofguilt is strong, then the prejud
 ice effect of the comments tends to be deem insubstantial,               if
 proof of guilt is weak, then improper statements are more likely
 to result in reversal". United States v. Modica, 663 F.2d            1173,
 1181 (2d Cir. 1981);Also Bentley, at 41 F. 3d 818, 824.
       Finally, the prosecutor misstated the law pertaining to
 petitioner's justification defense by claiming that petitioner
had a duty to retreat, and that "punching" would have been accep
table while using an instrument was not (Tr. 223, 334, 346, 360),
"a prosecutor's remarks, even if improper and beyond the             bounds
of fair advocacy, will not warrant habeas relief * unless the           re
mark caused the petitioner substantial prejudice'". Bradley             v.
Meachum, 918 F. 2d 338,343 (2d Cir. 1990). First, the prosecutor
assertion the "we wouldn't be here" if petitioner had punched the
complanaint (Tr. 346) is both erroneous, in the sense that               it
could still at a minimum be charged as third-degree assault, P.L.
§ 120.00(1), and misleading, in that the prosecutor's           arguments
against justification would apply equally had petitioner punched



                                     65
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 70 of 88 PageID #: 90


 the complainant. Second, petitioner had no duty to retreat            under

 the charged physical-force justification, but the jury would            not

 have been aware that a lack of such duty is one of the key diffe

 rences between physical-force and deadly-force justification.

        Both individually and cumulatively, the prosecutor's impro
 per comments, in tandem with a sarcastic and inflammatory tone               ,

 deprived petitioner of due process and a fair trial. See, Umited

 States V, Young, 470 U.S. 1 (1985); United States v. Robinson            ,
 485 U.S. 25 (1988).

       This pervasive misconduct cannot be deemed harmless.            Chap
 man V, California, 386 U.S. 18, 23 (1967). As set forth in here,
 the prosecution failed to present the complanaint for trial             and
 did not even attempt to challenge petitioner's testimony that he
 was repeatedly and violently menacing petitioner. And by vouching
for witnesses, denigrating petitioner and otherwise straying out
side of the boundaries of the factual record, the prosecutor en
courage the jury to disbeliev petitioner's otherwise logical and
credible recollection of the events and todisregard the                many
instances where the evidence corroborated his testimony- such            as
the video and medical evidence showing that Khalifa pursuit              of
petitioner, or the EMT who confirmed KHalifa's irrational, racist
and violent behavior.

      Moreover, the prosecutor's incorrect statement of               legal
principles was particularly damaging where the prosecutor assail
ed petitioner for failing to take actions that were of no             legal
consequence to justification. The jury was not told to disregared
the legal arguments of counsel, and the instructions given could
not"cure" the prosecutor's misstatements because they did               not

                                   66
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 71 of 88 PageID #: 91


 affirmatively inform the jury that those dispited elements,             par
  ticularly the duty to retreat and the difference between a punch

 and stab, were irrelevant. The prosecutor therefore USRPED               the
 court's function of instructing the jury on the law. See,            Darden
 V, Wainwright, 477 U.S. 168 (1986).

        Defense Counsel objected to several of the prosecutor's com
 rnents such as attempt to shift the burden to petitioner regarding

 the production of Khalifa's weapon for trial(Tr. 252) and               the
 similar need to keep the wire stripper (Tr. 255), preserving them
 for review. To the extent that this court deem, this argument ab

 ove rest on points not preserved in the trial court, the argument

 should be reached in the interest of justice. See, e.g.,           Jhonson
 V. Bellnier, 2010 WL 7100915 (EDNY November 8, 2010).
       Here the state court upon appeal rule this matter to               be

without "merit, or not preserved", for review. This denial             falls
well outside the standard of "Adequate and Independent"                state
ground doctrine. The Supreme Court repeatedly has held:[]              State
Courts may not avoid deciding a federal issue by invoking proce

dural rules that do not apply 'Evenhandedly'". [] When a federal
court finds that the rule is inadeqate under this test the             rule

should not operate to bar federal review.

       Alternatively, because there is no apparent reason why de
fense counsel would not object and request curative instructions
or a mistrial, this court should find that counsel was constitu

tionally ineffective for failing to do so. U.S. Const. Amend. VI;
Strickland v, Washinton, 466 U.S. 668, 687-88 (1984).
      For the above reasons, this court should grant habeas             re
lief vacate petitioner's conviction and remand for a new trial.

                                     67
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 72 of 88 PageID #: 92


 GROUND 4




              The Prosecutor's Two-Incidents Theory Transformed the
              Single Count of Assault into Two Separate      Counts^
              Creting impermissible Duplicity and rendering                it
              Impossible to determine Whether the Jury was           Unanim
 ous in its Verdict.



 Standard of Review- Prosecutor's Misconduct Enterjecting Unsuppor
 ted/ uncharged Theory of Crime, Creating Impermissible Duplicity:

        The federal standard of review upon this ground is                the
 same as the one noted for ground #3.

        The prosecutor's theory of the case asked the jury to treat
 the single assault charge as two separate counts- based on             when

 Khalifa allegedly "fled" - and to reconsider justification              for
each. In an error similar to the one committed by the court               in
ground #2, above, this violated the well- established prohibition
against Duplicitious      counts. Because it is therefore        impossible
to tell if the jury was unanimous in its verdict, petitioner             was

deprived of his rights to due process and a fair trial.                 U.S.

Const., Amends. V, XIV.

       Each count of an indictment "may charge one offense only ".
CPL § 200-30(1). The prohibition on duplicitous counts             "further
not only the function of notice to a defendant and of             assurance

against DOUBLE JEOPARDY, but also ensures the reliability of             the
unanimous verdict". A facially vaild count can become duplicitous
if the "evidence presented at trial makes plain that               multiple
criminal acts occurred during the time period, rendering                  it
nearly impossible to determine the particular act upon which            the
jury reached its verdict".

                                     68
 Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 73 of 88 PageID #: 93


         Under New York Law "[e]ach count of an indictment                may

 charge one offense only". N.Y. Grim. Proc. Law § 200,30(1).             See,
 Schwatz V, Connel, No. 05 Civ. 10305 (RPP) 2006 WL 3549660,               at
 ^'8 (SDNY Dec. 6, 2006) Gray v. Artuz, 931 F. Supp. 1048, 1051(SD-
 NY 1996), " a count of an indictment is duplicitous under NY Law
 if it charges more than one offense".
         Here, the indictment charged a single count of assault, and

 a single charge of attempted assault based on different intended

 outcome, arising out of Khalifa's confrontation with petitioner-
 doing so was appropriate, because a single assualt charge             ordi

 narily covers an uninterrupted course of conduct, not each            sepa
 rate attack. United States v. Aracri, 958 F. 2d 1512,1518 (2d Cir

1992).

       The prosecutor seized on Reyes stray comment about                   a
"chase" to split the single incident in two, and ask the                jury
to reconsider the use of force for each even though no            charge to
that effect was requested or given. The prosecutor's argument was
that the initial encounter, in which petitioner stabbed Khalifa ,
was interrupted by his flight, and petitioner's decision                  to

"finish the job" marked a second, dicrete incident of assualt for
which the jury needed to reassess justification- even if the jury
believed petitioner was justified as to the first part of the en
counter (Trial Record 358-59).
       the prohibition against duplicitous indictments serve             the

following policy considerations interms of clarity:
       Avoiding the uncertainty of whether a general verdict              of
guilty conceals a finding of guilty as to one crime and a finding
of- not guilty as to another, avoiding the risk that the             jurors

                                     69
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 74 of 88 PageID #: 94


  may not have been unanimous as to any one of the crimes charged ,
  assuring the defendant adequate notice, providing the basis            for
 appropriate sentencing, and protecting against double jeopardy in
 a subsequent prosecution.

          The prosecutor's theory created a duplicitous assualt count
 allowing the jury to treat the single confrontation as two              se
 parate incidents. It is thus impossible to tell whether the jurys
 verdict was unanimous. Some of the jury could have thought peti
 tioner was not justified at all, while the rest of the jury could
 have thought petitioner was justified as to the "initial" encoun
 ter but not the subsequent confrontation after Khalifa's alleged
flight, "constitutional provisions respectively relating                to
 tenure and compensation of judges and providing for presentment,
or indictment of grand jury drawn from the people and the              pro
visions for trial by jury, are safeguards designed to              protect
defendants against oppressive government practices". U.S.                v,
Gallo, 394 F. Supp. 310 (D. Conn, 1975), one purpose of a require
ment that an individual be indicted by grand jury is to               place
between the prosecutor and accused an indpendent body, which can
evaluate the evidence and determine if the charge is based upon
reason.



      Although the court did partly charge that             justification
equaled a not- guilty verdict, but see ground #2 above, the court
never told the jury to disregard the prosecutor's               erroneous
statement of the law, which the jury could easily have reconciled
with the court's instruction: "if you find petitioner           justified
for both purported uses of force, he is not guilty. And             unlike


                                       70
   Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 75 of 88 PageID #: 95


 cases like People v. Kaid, where the prosecution's theory           simply
 offered the jury alternative means (not requiring unanimity), the
 theory here asked the jury to decide on what were now two diffe

 rent justification elements. See, Kaid, 43 A.D. 3d at 1082-83 (no

 duplicity when theory split means rather than elements).



 Evidentiary Claims;


       For habeas petitioner to prevail on a claim that an eviden

 tiary error amounted to a deprivation of due process, he              must
 show that the error was so prevasive as to have denied him                  a
 fundamentally fair trial. United States v. Agurs, 427 U.S.              97
(1976) Id. at 108. The standard is "whether the erroneously             ad
 mitted evidence, viewed objectively in light of entire record be
fore the jury was sufficiently material to provide the basis            for
conviction or to remove a reasonable doubt that would have            exis
ted on the record without it. It must have been 'crucial, cruiti-
cal, hightly significant'". Collins v. Scully, 755 F. 2d 16,             19
(2d Cir, 1985)( quoting Netties v. Wainwright, 677 F. 2d 410, 414
-15 (5th Cir. 1982). This test applies post- AEDPA. See, Wade v.
Mantello, 333 F. 3d 51, 59 (2d Cir. 2003); Velilla v. Senkwoski,
20-CV- 6458 2003 WL 23198791 at ^9 (EDNY Oct. 30, 2003). U.S.            v.
Acquest Development, LLc, 932 F. Supp. 2d 453 (WDNY 2013)(            very
purpose of fifth amendment requirement that a man be indicted           by
grand jury is to limit his jeopardy to offenses charged by              a
group of his fellow citizens acting independently of either pro
secuting attorney or judge).




                                        71
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 76 of 88 PageID #: 96


        In sura, the count of conviction was rendered Duplicltous by

 the prosecutor's split trial theory. This court should vacat pet
itioner's conviction by way of habeas relief, in the interest             of
justice authority and remand for a new trial. Alternatively,               a

new trial is warranted by counsel's failure to object to                 the
duplicitous charge. Strickland, 466 U.S. at 687-88.




                                     72
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 77 of 88 PageID #: 97


 GROUND :




            The Court Erred When it Excluded as "Collateral"            Pet
            itioner's Wife's Testimony That He Carried a Wire            St
            ripper and not a Knife, When it would have Corroborated
            a Key Element of His Testimony and Rehabilitated             His
            Credibility, both of which directly related to His Just
            ification Defense.




 Standard of Review- The Court Erred When it Excluded as            "colla
 teral" Petitioner's Wife's Testimony:


       The federal Standard of review upon this ground is the same

as the one noted for ground(s) #3 and #4.


Meeting Standard of Review:



     Both in their case-in-chief and during petitioner's cross -

examination, the people advanced the theory that petitioner              had
stabbed Khalifa with a knife, a weapon, rather than with a              wire

stripper, a tool. In short, the people argued that petitioner was

lying when he denied using a knife as part of the defense               case

counsel sought to rehabilitate petitioner and corroborate               his

testimony by calling his wife, Nicole McGriff, to speak              about
petitioner's repair hobby and his habit of carrying around a wire
stripper, but the trial court erroneously bared her              testimony
as collateral. This incorrect exclusion deprived petitioner              of
his Constitutional right to present a defense, to due process,
and to a fair trial. U.S. Const., Amends. VI, XIV;          See, Gran    v.
Kentucky, 476 U.S. 683, 690 (1986); Also see C.P.L § 60.15(1).

                                   73
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 78 of 88 PageID #: 98


        As defense counsel set forth, Nicole's testimony was           being

 offered to corroborate petitioner's story and if necessary,               to
 rehabilitate his credibility. The people case in chife had              in-

 clueded extensive testimony about the alleged "knife" (Toribio            :
 Tr. 14-15; Guy: 43; Reyes: 114-15, 117) and people's Exhibit                 8
 showed petitioner with a sharp instrument in his hand. When peti

 tioner testified that it was actually a wire stripper (Tr. 165            ,
 167) the prosecutor attempted to undermine this testimony                on
cross-examination, aggressively and sometimes sarcastically ques

 tioning petitioner's truthfulness(Tr. 219-20, 223, 255),                and
stating that the jury would "have to rely on" petitioner's testi
mony because of lack of corroborating evidence (Tr. 220).                The
knife was one of the key points on which the prosecution attemp
ted to impeach petitioner's credibility. In fact, in summation ,
the prosecutor not only emphasized the identity of the "knife" in
stead of "wire stripper" (Tr. 355).
      Nicole's testimony would have provided the corroboration al
luded to as lacking by the prosecution. Her testimony about             her
husband's habit of carrying a wire stripper for the purpose               of
repair hobby wpuld have been directly relevant to both the intent
and justification elements of the charged offense, also,              while
there is nothing inherently illegal about carrying a knife, com-
mone sense suggests that a jury would perceive the disput diffe

rently if petitioner were deploying a hobbyist's tool in                  a
frantic attempt to defend himself.


                                     74
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 79 of 88 PageID #: 99


       Furthermore, the jury's assessment of petitioner's truthful
 ness is central to the justification defense, and petitioner test

 ified that he used a wire stripper, not a knife- a fact clearly
 not "collateral" in the people's view, especially as the people
 argued on summation that it undermined his credibility.             Because
 petitioner's credibility was central question in assessing               his
 justification defense, it simply could not be collateral.               See,
 Jamison v. Auburn Correctional Facility, 2015 WL 8770079 (EDNY 20

 15), ( the trial court excluded petitioner's wife's testimony re
 garding their sexual relationship on the ground that it was             ir
 relevant. The Appellate Division did not specifically               discuss
 petitioner's claim that the exclusion of character evidence             was
improper). This determination is entitled to AEDPA deference-
Watson, 640 F, 3d at 508 n.7; Jimenez, 458 F. 3d at 146.See, also
Wade V, raantello, 333 F, 3d 51, 57 (2d Cir. 2003), In this             vein

"where constitutional rights directly affecting the ascertainment
of guilt are implicated the hearsay rule may not be                 applied
mechanistically to defeat the ends of justice". Chambers,               410
U.S. at 302 (1973); Hawkins v. Costello, 460 F, 3d 238 (2d Cir .
2006). Only errors of federal constittuional law are cognizable
on habeas review. Crispino v. Allard, 378 F. Supp. 2d 393,             408-
(SDNY 2005) (" [i]t is well established that the mere fact that a
state court made evidentiary errors, without more,does not pro
vide a basis for habeas relief")( Citing Estelle, 502 U.S. at 72)
      The court's failure to allow Nicole to testify                clearly
harmed the defense. Chapman, 386 U.S. at 23.



                                    75
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 80 of 88 PageID #: 100



 It allowed the prosecutor to suggest, both directly and implicit

 ly, that petitioner was engaged in an unsupported fabrication-
 that he would "say anything" to the jury to appear sympathetic,
 and that the failure to produce the tool at trial amounted                to

 deception (Tr. 356). Moreover, despite arguing that Nicole's test
 imony was "collateral" during the colloquy with the court,              the
 prosecution eagerly returned to attacking petitioner's credibili
 ty regarding the tool in closing: " If it was really this              wire
 stripper, right, that he wants you to believe, wouldn't he             have
 kept it ?" (Tr. 355). With credibility and corroboration directly
 bearing on the elements of justification and intent, the exclus
 ion of this witness cannot be harmless.

      The question here is [wjhether the ailing instruction               of
 the state court to exclude Nicole's testimony by itself, so             in
fected the entire trial that the resulting conviction violates
due procss ? Cupp v. Naughten, 414 U.S. 141, 147 (1973); also see
Henderson v. Kibbe, 431 U.S. 145, 154 (1977); Donnelly v. Dechis-
toforo, 416 U.S. 637, 643 (1974). In Cupp,it was held: "an impro
per jury instruction can constitute a federal constitutional vio

lation when the ailing instruction by Itself so infected the en
tire trial that the resulting conviction violates due process".Id
at 123 (2d Cir. 2001).

      This issue was preserved when defense counsel proposed cal
ling Nicole and in response the people's demand, explained              the
scope of her testimony regarding petitioner's hobbies and               the
need to correct the prosecutor's implication that petitioner            was
lying and had used a knife (Tr. 277-78).


                                    76
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 81 of 88 PageID #: 101


         In Deluca   v. Lord, 858 F. Supp. 1330 (SONY 1994) " Respon
 dents contend that petitioner anbandoned her request to             present

 the proposed expert testimony because she did not request                    a

 ruling from justice Tonetti at trial. Therefore, they argue,               she
 is procedurally barred from raising this claim in her habeas peti

 tion". the magistrate judge rejected this argument, finding            that

 justice Tonetti had put an end to this issue in his ruling at the

 §    440 hearing. Although admitting that his decision may             have
 been off the record, justice Tonetti stated that " my recollect
 ion is that ... the court made a ruling denying counsel's appli
cation to call that witness and that it was preserved for                the

record". This court accepted magistrate judge Robert's recommen
dation that the respondents assertion of proceduraldefault                  be

rejected. [] even if erroneous, evidentiary ruling by state court
" do not automatically rise to the level of constitutional error
sufficient to warrant issuance of a writ of habeas corpus".

Taylor v. Curry, 708 F. 2d 886, 891 (2d Cir. 1983). A defendant
is entitled to habeas relief only when she/ [h]e can show              that
the    error was so prejudicial as to amount to a denial of             due

process or that it was tantamount to the denial of a fundamental

ly fair trial". Id at 891 (emphasis in original; citations omit-
ted). "It is the materiality of the excluded evidence to                the
presentation of the defense that determines whether a            defendant

has been deprived of a fundamentally fair trial". Rosario              v.

Kuhlman, 839 F. 2d 918, 925 (2d Cir. 1988) (Citing Taylor              v.
Curry). Erroneously excluded evidence is material and constitut -
ional error has been committed " if the omitted evidence           creates




                                      77
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 82 of 88 PageID #: 102


 a reasonable doubt that did not otherwise exist". Rosario, 839 F.

 2d at 925 (quoting United States v. Agurs, 427 U.S. 97, 112-13
 (1976).



 legal Standard:

       Noble V. Kelly, 89 F. Supp. 2d 443 (SONY 2000). The Sixth
 amendment to federal constitution guatanteed every criminal defen
 dant "the right ... to have compulsory process for obtaining wit
 nesses in his favor ..." U.S. Const., Amend. VI. Although             some

have suggested that the compulsory process clause only guarantees
 the power to subpoena witnesses, See, Taylor v, Illinois, 484 U.S

400, 407-08, nn. 10-12 (1988). The Supreme Court of the              United
States has consistently held that, such a right would be meaning

less unless it were also interpreted as a right to present those

witnesses at trial. See, Michigan v. lucas, 500 U.S. 145, 149(19-
91); taylor, 484 U.S. at 407-08 ("Our cases establish at a mini
mum, that criminal defendants have ... the right to put              before

a jury evidence that might influence the determination of guilt")
(Citing Pennsylvania v. Ritchie, 480 U.S. 39, 56 (1987).                The
right to present exculpatory testimony is central to concept             of

an adversary system. Taylor, 484 U.S. at 408-09 (Citing              United
States V. Nixon, 418 U.S. 683, 709 (1974)), and is "a fundamental
element of due process of law", id. at 409 (Citing Washington v.
Texas, 388 U.S. 14, 19 (1967)). See also Chambers v. Mississippi,
410 U.S. 284, 302 (1973)(" few rights are more fundamental             than
that of an accused to present witnesses in his own defense").            Of
course, the accused*s right to present witnesses in his            defense
is not without limits. For example a court may limit the           present


                                     78
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 83 of 88 PageID #: 103


 ation of evidence if it is concerned about "harassment,prejudice,

 confusion of the iusse, the witness' safety, or interrogation
 that is repetitive or marginally relevant". Delaware v.                Van-
^ Arsdall, 475 U.S. 673, 674 (1986). Similarly, it is consistent
 with compulsory process clause for the state to enact discovery
 or evidentiary rules that limit a defendant's opportunities              to
 prevent favorable testimony. Lucas, 500 U.S. at 149, 15l( rape
 shied statute); Rock v. Arkansas, 483 U.S. 44, 55-56 (1987) (Cit
 ing Chambers, 410 U.S. at 295). Alibi - notice staties, such             as
 the one at issue here, have been reviewed by the court on               two

 occasions and found to be constitutional each time. See Wardius v

 Oregon, 412 U.S. 470, 474 (1973) (describing a similar statute as
"a salutary development which, by increasing the evidence avail
 able to both parties, enhances the fairness of the adversary sys

 tem").

       If the court deems any aspect of the issue unpreserved, it

is respectfully requested that the court reach it in the interest
of justice or, alternatively, rule that trial counsel was ineffec

tive for failing to appropriately object. Strickland, 466 U.S. at
687-88. For the reasons set forth above, this court should            grant

habeas corpus relief, vacate petitioner's conviction on the             law
and remand for a new trial.




                                     79
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 84 of 88 PageID #: 104


 GROUND : 6




              The Court's Step-One denial of Defense Counsel's          Bat-
              son Application, which alleged that the Prosecution
              disproportionately Struck Black Jurors with no           appa
              rent basis for most of the challenges- thus            meeting
              the defense's burden of Showing Priraa Facie discrimi
              nation- was Error.




 Standard of Review- Court's Error Denying Defense Counsel's            Bat-
 son Application:



       As AEDPA provides in pertinent part:

       In habeas proceedings " a determination of factual issues
made by state court shall be presumed to be correct. The             appli
cant shall have the burden of rebutting the presumption of corect
ness by clear and convincing evidence". 28 U.S.C. § 2254(e)(1).

Also, AEDPA placed new constraint on power of federal                habeas
court to grant state prisoners application for writ of               habeas

corpus with respect to claims adjudicated on merits in                state

court, limiting issuance of writ to circumstances in which one of

the two conditions is satisfied.




Meetin Standard of Review:

      The prosecution used 9 of 11 peremptory challenges                 to
strike black panelists. When the defense challenged this extreme
ly high and apparently arbitrray deployment of strikes, the pro
secutor's only response was that the seated jury was purportedly
not "majority" white. On this record, the defense's              challenge
more than made out a Prima Facie case of racially based            peremp-

                                   80
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 85 of 88 PageID #: 105


  tory challenges, and the trial court's summary decision to             con
  trary was error. U.S. Const. Amend., XIV; Batson v. Kentucky, 476

 U.S. 79, 98 (1986).
        The use of peremptory challenges to purposefully exclude

 persons of a particular race violate the federal constitution.

        The three- step Batson assesses whether the prosecution has
 exercised peremptory challenges on the basis of race: 1) a prima
 facie showing of race- based strikes, 2) opposing party's articu
 lation of race- neutral rationale, and 3) determination of whe
 ther the proffered reason was pretextual. Id. at 571 (Citing Bat
 son, 476 U.S. at 96- 98,

        This case implicates the first of batson's three steps:               A
 prima facie case, the prima facie burden is not onerous as " a

 defendant satisfies the requirments of Batson's first step               by
 producing evidence sufficient to permit the trial judge to             draw
inference that discrimination has occurred". Johnson v.                Cali

fornia, 545 U.S. 162, 170 (2005). Relevant factors include             nume

rical arguments , whether seated panelists shared similar chara-

teristics or answers with the excluded panelists, and whether the
defendant shares a group identity with the excluded jurors. Bat
son, 476 U.S. at 96- 97.

       Here, defense counsel's challenge combined numerical infor
mation with qualitative assessments of those struck. Defense coun

sel argued that 9 Of 11 peremptories used by the prosecution ser
ved to eliminate black prospective jurors (j. 285). A Batson chal
lenge brought via habeas petition must defeat the "presumption of
correctness" afforded to the trial court's first- hand observat
ion of the   events in voir dire, Galarza v. Keane, 252 F. 3d           630
635 (2d Cir. 2001) "[i]t is one thing to conclude that a pattern
                                     81
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 86 of 88 PageID #: 106


  of strikes is prima facie evidence of unreasonable application of

 Batson", See Sorto v. Herbert, 497 F. 3d 163, 174 (2d Cir. 2007).
        Counsel did not rely on a numbers argument alone,            turning
 to the fact that the prosecutor struck at least 4 of the panelist
 for no apparent reason, as those panelist had said "virtually not
 hing " (J. 283). Defense counsel contrasted this to panelist So-
 Istad, who had discussed her status as a crime victim (j. 283).

        Outside of Solstad, the challenged black panelists from the
 first two rounds- Barrow, Dunn, Philip, and Stewart- gave             minor
 biographical details and answered innocuous questions about "con
 sistency", but were otherwise silent (j. 72- 73, 88- 99, 108, 112
 The third- round challenges meanwhile, included panelists              like
Grant who had answered only biographical questions, and                those
like Best who answered questions in a manner favorable to                the
prosecution (j. 213- 15, 259- 60 ). Far from providing grist for
the prosecution, those removed were largely the people who              said
nothing at. all. And yet the prosecution agreed to seat,              among
others, a person who had worked for a public defender and exper
ienced unpleasant street harassment- neither of whom was              black
(J. 79, 86, 94- 95, 106, 111, 121 ).
       Ignoring defense counsel's qualitative arguments, the           pro
secutor responded to the numeracy argument by pointing to             black
jurors whom he had allowed to be seated. However, "[t]he               mere
inclusion of some members of defendant's ethnic group will              not
defeat an otherwise meritorious [Batson] motion". Because               the




                                       82
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 87 of 88 PageID #: 107


 habeas petitioner bears the burden of demonstriating a violation
 of constitutional rights if a deficiency in the record make               it
 impossible to ascertain the existence of discriminatory conduct,
 the petitioner's claims must be rejected. Id at 172- 73.                 The
 number of strikes in this case provided an ample statistical base
 line, distingushing this fact pattern from cases where the number
 of strikes were too small to be statistically significant.

        The Second Circuit also has observed that while the burden

 of showing a prima facie case is not onerous, it safeguards "the
 traditional confidentiality of lawyer's reason for              peremptory
 strikes unless good reason is adduced to invade it ..." id.at
(Cifing Miller- El v. Dretke, 545 U.S. 231 (2005).
 Because-the:law"forbldl^Vthe exclSsibft of even a single juror           oh
 racial grounds". Rosario v, Ercole, 582 F. Supp. 2d 541 (SONY 20=
08), "state trial court unreasonably applied federallaw in ruling
 that Rosario failed to establish a prima facie case under            batson

claim". It thus matters little that the prosecution did                  not

strike all of the black members of panel. Moreover, as petitioner

is a black man removing black people from the jury                 directly

affected the "cognizable group" of which he is a part.
       In short, the disproportionate number of challenges                to

black panelist combined with the lack of obvious on-the-record

reasons for challenging them, more than met petitioner's step-one
burden. The trial court's summary ruling that there was no "pat
tern" was thus incorrect and without any clear grounding in the
record.




                                      83
Case 1:21-cv-00703-AMD-LB Document 1-2 Filed 02/03/21 Page 88 of 88 PageID #: 108


        The Second Circuit often has noted the perils of using              a
 snapshot in tome amid an incomplete voir dire when reviewing               a
 Batson objection raised in a habeas petition to ascertain               the
 existence of a prima facie case, "[t]he discharge of this burden
 may entail a review of prosecutorial strikes over the span               of
 selection process", Sorto, 497 F. 3d at 170. this is because             in
 part, "[t]he need to examine statistical disparties may commend a
wait-and-see approach", and because "an early Batson challenge---
limits that state court's ability to properly assess a      prima
facie case". Id,

             Petitioner's Batson claim was preserved via a           timely
challenge and the trial court's ruling. This Batson argument pre
sented by defense counsel at jury selection. But to the extent
this court deems any aspect of the issue unpreserved and necess
ary for disposition favorable to petitioner, it is respectfully
requested that this court reach it in the interest of justice or,
rule that trial counsel was ineffective as grounds for granting
habeas relief. Strickland, 466 U.S. at 687-88.




                                    84
